 

Exhibit 10.2

 

 

 

 

2282 & 2300 DEFOOR HILLS ROAD

 

 

PURCHASE AND SALE AGREEMENT

BETWEEN

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company,

and

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

collectively, AS SELLER

AND

THRE GLOBAL INVESTMENTS LLC,

a Delaware limited liability company,

 

AS PURCHASER

 

As of May 15, 2018

 

 



--------------------------------------------------------------------------------

 

TABLE OF CONTENTS

Page#

ARTICLE 1: PURCHASE AND SALE

1

 

 

1.1

Agreement of Purchase and Sale1

 

 

1.2

Property Defined3

 

 

1.3

Permitted Exceptions3

 

 

1.4

Purchase Price3

 

 

1.5

Payment of Purchase Price3

 

 

1.6

Earnest Money3

 

 

1.7

Independent Consideration3

 

ARTICLE 2: TITLE AND SURVEY

4

 

 

2.1

Title Examination; Commitment for Title Insurance4

 

 

2.2

Survey4

 

 

2.3

Title Objections; Cure of Title Objections4

 

 

2.4

Conveyance of Title5

 

 

2.5

Pre-Closing “Gap” Title Defects6

 

ARTICLE 3: INSPECTION PERIOD

6

 

 

3.1

Right of Inspection6

 

 

3.2

Right of Termination8

 

 

3.3

Operating Agreements, Brokerage Agreements and Property Management Agreement.8

 

ARTICLE 4: CLOSING

8

 

 

4.1

Time and Place8

 

 

4.2

Seller’s Obligations at Closing8

 

 

4.3

Purchaser’s Obligations at Closing10

 

 

4.4

Credits and Prorations11

 

 

4.5

Closing Costs13

 

 

4.6

Conditions Precedent to Obligation of Purchaser13

 

 

4.7

Conditions Precedent to Obligation of Seller15

 

 

4.8

Post-Closing Escrow15

 

ARTICLE 5: REPRESENTATIONS, WARRANTIES AND COVENANTS

15

 

 

5.1

Representations and Warranties of Seller15

 

 

5.2

Knowledge Defined18

 

 

5.3

Survival of Seller’s Representations and Warranties18

 

 

5.4

Covenants of Seller19

 

 

5.5

Representations and Warranties of Purchaser20

 

 

5.6

Survival of Purchaser’s Representations and Warranties20

 

 

5.7

Covenants of Purchaser20

 

ARTICLE 6: DEFAULT

21

 

 

6.1

Default by Purchaser21

 

 

6.2

Default by Seller21

 

 

6.3

Notice of Default; Opportunity to Cure21

 

 

6.4

Recoverable Damages; No Consequential or Punitive Damages22

 

 

--------------------------------------------------------------------------------

 

ARTICLE 7: RISK OF LOSS

22

 

 

7.1

Minor Damage22

 

 

7.2

Major Damage22

 

 

7.3

Definition of “Major” Loss or Damage23

 

ARTICLE 8: COMMISSIONS

23

 

 

8.1

Brokerage Commissions23

 

ARTICLE 9: DISCLAIMERS AND WAIVERS

24

 

 

9.1

No Reliance on Documents24

 

 

9.2

DISCLAIMERS24

 

ARTICLE 10: MISCELLANEOUS

25

 

 

10.1

Confidentiality25

 

 

10.2

Public Disclosure26

 

 

10.3

Discharge of Obligations26

 

 

10.4

Assignment27

 

 

10.5

Notices27

 

 

10.6

Modifications28

 

 

10.7

Tenant Notification Letters28

 

 

10.8

Calculation of Time Periods28

 

 

10.9

Successors and Assigns29

 

 

10.10

Entire Agreement29

 

 

10.11

Further Assurances29

 

 

10.12

Counterparts29

 

 

10.13

Severability29

 

 

10.14

Applicable Law29

 

 

10.15

No Third Party Beneficiary29

 

 

10.16

Exhibits and Schedules30

 

 

10.17

Captions30

 

 

10.18

Construction30

 

 

10.19

Termination of Agreement31

 

 

10.20

Survival31

 

 

10.21

TIME OF ESSENCE31

 

 

10.22

Portfolio Purchase.  .31

 

 

10.23

Audit Information. .31

 

 

 

ii

--------------------------------------------------------------------------------

 

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (this “Agreement”) is made and entered into
this 15th day of May, 2018 (the “Effective Date”), by and among SWH WYATT DEFOOR
HILLS LLC, a Georgia limited liability company (“2300 Seller”), and SWH WYATT
2282 DEFOOR HILLS LLC, a Georgia limited liability company (“2282 Seller”; 2300
Seller and 2282 Seller being collectively known as, “Seller”), and THRE GLOBAL
INVESTMENTS LLC, a Delaware limited liability company (“Purchaser”).

WITNESsEtH:

WHEREAS, 2300 Seller desires to sell certain improved real property located at
2300 Defoor Hills Road, Atlanta, Georgia 30318 (the “2300 Parcel”), containing a
total of approximately 60,760 rentable square feet of office space together with
certain related personal and intangible property, and Purchaser desires to
purchase such real, personal and intangible property ;

WHEREAS, 2282 Seller desires to sell certain improved real property located at
2282 Defoor Hills Road, Atlanta, Georgia 30318 (the “2282 Parcel”), containing a
total of approximately 30,477 rentable square feet of office space together with
certain related personal and intangible property, and Purchaser desires to
purchase such real, personal and intangible property;

WHEREAS, the parties hereto desire to provide for said sale and purchase on the
terms and conditions set forth in this Agreement;

NOW, THEREFORE, for and in consideration of the premises, the mutual covenants
and agreements hereinafter set forth, and for other good and valuable
consideration, the receipt, adequacy, and sufficiency of which are hereby
acknowledged by the parties hereto, the parties hereto hereby covenant and agree
as follows:

ARTICLE 1:
PURCHASE AND SALE

1.1Agreement of Purchase and Sale

.  Subject to the terms and conditions hereinafter set forth, Seller agrees to
sell and convey and Purchaser agrees to purchase the following:

(a)those certain parcels of real property located in Fulton County, Georgia,
more particularly described on:

(i)Exhibit A-1 attached hereto and made a part hereof, together with all and
singular the rights and appurtenances pertaining to such property, including any
right, title and interest of Seller (if any) in and to easements, adjacent
streets, alleys or rights-of-way (the property described in clause (a)(i) of
this Section 1.1 being herein referred to collectively as the “2300 Land”);

(ii)Exhibit A-2 attached hereto and made a part hereof, together with all and
singular the rights and appurtenances pertaining to such property, including any
right, title and

 

--------------------------------------------------------------------------------

 

interest of Seller (if any) in and to adjacent streets, alleys or rights-of-way
(the property described in clause (a)(ii) of this Section 1.1 being herein
referred to collectively as the “2282 Land”; collectively, the 2300 Land and
2282 Land shall be known as, the “Land”);

(b)the buildings, structures, fixtures and other improvements on the Land,
including specifically, without limitation, those certain buildings known as
2300 and 2282 Defoor Hills located thereon (the property described in clause (b)
of this Section 1.1 being herein referred to collectively as the “Improvements;”
the Land and the Improvements are hereinafter sometimes collectively referred to
as the “Real Property”);

(c)all of Seller’s right, title and interest in and to all tangible personal
property upon the Land or within the Improvements listed on Exhibit B attached
hereto and made a part hereof (the “Personal Property Schedule”), including
specifically, without limitation, furniture, equipment, tools and supplies, and
other items of personal property owned by Seller (excluding cash and software)
used exclusively in connection with the operation of the Land and the
Improvements (except for any such items owned by Tenants [as hereinafter
defined] lawfully occupying the Improvements according to the provisions of any
applicable Lease) (the property described in clause (c) of this Section 1.1
being herein referred to collectively as the “Personal Property”);

(d)all of Seller’s right, title and interest in and to all lease agreements
listed and described on Exhibit C attached hereto and made a part hereof (each,
a “Lease” and being herein referred to collectively, the “Leases”), pursuant to
which any portion of the Land or Improvements is used or occupied by anyone
other than Seller (each, a “Tenant” and collectively, the “Tenants”);

(e)all of Seller’s right, title and interest in and to (i) all assignable
contracts and agreements (collectively, the “Operating Agreements”) listed and
described on Exhibit D attached hereto and made a part hereof (the “Operating
Agreements Schedule”), relating to the upkeep, repair, maintenance or operation
of the Land, Improvements or Personal Property which shall extend beyond the
Closing Date (as defined in Section 4.1 hereof), to the extent that Purchaser
agrees to assume the same in accordance with Section 3.3;

(f)all of Seller’s right, title and interest in and to (i) all assignable
existing warranties and guaranties issued to Seller in connection with the
Improvements or the Personal Property, (ii) all development rights and
entitlements in connection with the Land or the Improvements, (iii) the name of
the Improvements, (iv) all licenses and permits relating to the Land or
Improvements, and (v) all plans and specifications relating to the Land or the
Improvements (collectively, the “Intangibles”); and

(g)all of Seller’s right title and interest in and to all contracts relating to
the construction and design of the Improvements that were entered into by Seller
(the “Construction Contracts”); provided, however, (i) Seller shall only be
obligated to assign a Construction Contract if it is assignable on its face
pursuant to the terms of such contract, provided, Seller will use commercially
reasonable efforts, at no cost to Seller, to obtain consent to assign any
Construction Contract that is not assignable on its face, but receipt of any
such consent (or assignment of such a Construction Contract without consent)
shall not be a condition to Closing,

2

--------------------------------------------------------------------------------

 

and (ii) Purchaser does not agree to assume any obligations or liability of
Seller under the Construction Contracts, or to any contractor or other
counterparty to the Construction Contracts, or otherwise under the Construction
Contracts.

1.2Property Defined

.The Land, the Improvements, the Personal Property, the Leases, the Operating
Agreements, and the Intangibles relating to the: (i) 2300 Parcel are herein
collectively referred to as the “2300 Property”, and (ii) 2282 Parcel are herein
collectively referred to as the “2282 Property.” The 2300 Property and the 2282
Property are hereinafter sometimes referred to collectively as the “Property” or
the “Properties.”

1.3Permitted Exceptions

.  The Property shall be conveyed subject to the matters which are, or are
deemed to be, “Permitted Exceptions” pursuant to Article II hereof (herein
referred to collectively as the “Permitted Exceptions”).

1.4Purchase Price

. Seller is to sell and Purchaser is to purchase the Property for a total of
Thirty-Four Million Six Hundred Thousand and No/100 Dollars ($34,600,000.00)
(the “Purchase Price”).  No portion of the Purchase Price shall be allocated,
nor attributable, to any items of Personal Property.  

1.5Payment of Purchase Price

. The Purchase Price, as increased or decreased by prorations and adjustments as
herein provided, shall be payable in full at Closing in cash by wire transfer of
immediately available federal funds to Escrow Agent (hereinafter defined) to be
wired to such bank accounts designated by Seller in writing to Escrow Agent
prior to the Closing (collectively, the “Seller Accounts”).

1.6Earnest Money

. Within three (3) business days after the Effective Date, Purchaser shall
deposit with Chicago Title Insurance Company (the “Escrow Agent and “Title
Company”), having its office at 711 Third Avenue, New York, NY  10017; Attention
Matthew Bliwise, Esq.; email: matt.bliwise@ctt.com, telephone: (212) 880-1210,
the sum of Two Million and No/100 Dollars ($2,000,000.00) (the “Earnest Money”)
in good funds, either by certified bank or cashier’s check or by federal wire
transfer.  The Escrow Agent shall hold the Earnest Money in an interest-bearing
account in accordance with the terms and conditions of the escrow instructions
attached as Schedule 6.1 hereto and this Agreement.  All interest accruing on
such sum shall become a part of the Earnest Money and shall be distributed as
Earnest Money in accordance with the terms of this Agreement.

1.7Independent Consideration

.  In addition to, and not in lieu of the delivery to Escrow Agent of the
Earnest Money, Purchaser shall deposit with Escrow Agent to be delivered by
Escrow Agent to Seller, within three (3) business days after the  Effective
Date, the amount of One Hundred and No/100 Dollars ($100.00).  Seller and
Purchaser hereby mutually acknowledge and agree said sum represents adequate
bargained for consideration for Seller’s execution and delivery of this
Agreement and Purchaser’s right to inspect the Property pursuant to Article III
hereof.  Said sum is in addition to and independent of any other consideration
or payment provided for in this Agreement and is nonrefundable in all events.

3

--------------------------------------------------------------------------------

 

ARTICLE 2:
TITLE AND SURVEY

2.1Title Examination; Commitment for Title Insurance

.  During the Inspection Period (as defined in Section 3.1 hereof), Purchaser
shall be entitled to examine title to the Property.  During the Inspection
Period, Purchaser shall order from a the Title Company at Purchaser’s expense,
an ALTA title insurance commitment (the “Title Commitment”) covering the
Property, showing all matters affecting title to the Property and binding the
Title Company to issue at Closing an Owner’s Policy of Title Insurance in the
full amount of the Purchase Price pursuant to Section 2.4 hereof. Purchaser
shall instruct the Title Company to deliver to Purchaser, Seller and the
surveyor described in Section 2.2 below copies of the Title Commitment and
copies of all instruments referenced in Schedule B and Schedule C thereof.

2.2Survey

.  During the Inspection Period, Purchaser shall, at Purchaser’s expense, order
from a reputable surveyor or surveying firm, licensed by the state in which the
Property is located, to survey the Property and prepare and deliver to
Purchaser, the Title Company and Seller an ALTA/NSPS survey thereof (the
“Survey”) reflecting the total area of the Property, the location of all
improvements, recorded easements and encroachments, if any, located thereon and
all building and set back lines and other matters of record with respect
thereto.

2.3Title Objections; Cure of Title Objections

.  Purchaser shall have until the expiration of the Inspection Period to notify
Seller, in writing, of such objections as Purchaser may have to anything
contained in the Title Commitment or the Survey. Any item contained in the Title
Commitment or any matter shown on the Survey to which Purchaser does not object
prior to the end of the Inspection Period shall be deemed a Permitted
Exception.  If Purchaser shall notify Seller of objections to title or to
matters shown on the Survey prior to the expiration of the Inspection Period,
Seller shall have the right, but not the obligation (except as to Monetary
Objections (as defined in this Section 2.3 below)), to cure such
objections.  Within five (5) days after receipt of Purchaser’s notice of
objections, Seller shall notify Purchaser in writing whether Seller elects to
attempt to cure such objections.  If Seller elects to attempt to cure, and
provided that Purchaser shall not have terminated this Agreement in accordance
with Section 3.2 hereof, Seller shall have until five (5) business days prior to
the Closing Date to attempt to remove, satisfy or cure the same.  If Seller
elects not to cure any objections specified in Purchaser’s notice (other than
the Monetary Objections), or if Seller is unable to effect a cure five (5)
business days prior to the Closing Date, Purchaser shall have the following
options: (a) to accept a conveyance of the Property subject to the Permitted
Exceptions, specifically including any matter objected to by Purchaser which
Seller is unwilling or unable to cure (other than the Monetary Objections), and
without reduction of the Purchase Price; or (b) to terminate this Agreement by
sending written notice thereof to Seller, and upon delivery of such notice of
termination, this Agreement shall terminate and the Earnest Money shall be
returned to Purchaser, and thereafter neither party hereto shall have any
further rights, obligations or liabilities hereunder except to the extent that
any right, obligation or liability set forth herein expressly survives
termination of this Agreement.  If Seller notifies Purchaser that Seller does
not intend to attempt to cure any title objection (other than the Monetary
Objections), or if, having commenced attempts to cure any objection, Seller
later notifies Purchaser that Seller shall be unable to effect a cure thereof
(other than the Monetary Obligations), Purchaser shall, within five (5) business
days after such notice has been given, notify Seller in writing whether

4

--------------------------------------------------------------------------------

 

Purchaser shall elect to accept the conveyance under clause (a) or to terminate
this Agreement under clause (b).  Notwithstanding the foregoing, Seller shall be
obligated to release of record without need for objection by Purchaser, any
Monetary Objections such that the Monetary Objections shall not appear in the
Title Policy (hereinafter defined). For purposes of this Agreement, “Monetary
Objections” shall mean (v) any mortgage, deed to secure debt, deed of trust,
security interest or similar security instrument entered into by Seller
encumbering all or any part of the Property, (w) any mechanic’s, materialman’s
or similar lien (unless resulting from any act or omission of Purchaser or any
of its agents, contractors, representatives or employees or any tenant of the
Property), (x) the lien of ad valorem real or personal property taxes,
assessments and governmental charges affecting all or any portion of the
Property which are delinquent and (y) any judgment of record against Seller in
the county or other applicable jurisdiction in which the Property is located.

2.4Conveyance of Title

.  At Closing, Seller shall convey and transfer to Purchaser such title to the
Property as will enable the Title Company to irrevocably commit to issue to
Purchaser, at Purchaser’s expense, an ALTA Owner’s Policy of Title Insurance
(the “Title Policy”) covering the Property, insuring Purchaser as owner of good
and marketable fee simple title to the Property in the full amount of the
Purchase Price, subject only to the Permitted Exceptions, and containing the
endorsements that the Title Company agreed to issue during the Inspection
Period.  Notwithstanding anything contained herein to the contrary, the Property
shall be conveyed subject to the following matters, which shall be deemed to be
Permitted Exceptions:

(a)the rights of Tenants, as tenants only, under the Leases and any
modifications to the Leases entered into between the Effective Date and Closing
in accordance with this Agreement and, approved in writing by Purchaser in
accordance with the terms of this Agreement, without options to purchase or
rights of first refusal to purchase the Property;

(b)the lien of all ad valorem real estate taxes and assessments not yet due and
payable as of the Closing Date, subject to adjustment as herein provided;

(c)local, state and federal laws, ordinances or governmental regulations,
including but not limited to, building and zoning laws, ordinances and
regulations, now or hereafter in effect relating to the Property; and

(d)items appearing of record or shown on the Survey and, in either case, not
objected to by Purchaser or waived or deemed waived by Purchaser in accordance
with Sections 2.3 or 2.5 hereof.

2.5Pre-Closing “Gap” Title Defects

.  Whether or not Purchaser shall have furnished to Seller any notice of title
objections pursuant to the foregoing provisions of this Agreement, Purchaser
may, at or prior to Closing, notify Seller in writing of any objections to title
first raised by the Title Company or the Surveyor and first arising between (a)
the date which is the earlier of (i) the effective date of Purchaser’s Title
Commitment referred to above and (ii) the expiration date of the Inspection
Period, and (b) the Closing Date. With respect to any objections to title set
forth in such notice, Seller shall have the same option to cure and Purchaser
shall have the same option to accept title subject to such matters or to
terminate this Agreement and receive a return of the Earnest Money as those
which apply to any notice of objections made by Purchaser before

5

--------------------------------------------------------------------------------

 

the expiration of the Inspection Period; provided however, Seller shall be
obligated to cure any Monetary Objections. If Seller elects in writing prior to
the Closing Date to attempt to cure any such matters, the Closing Date shall be
automatically extended by a reasonable additional time to effect such a cure,
but in no event shall the extension exceed ten (10) days after the original
Closing Date.

ARTICLE 3:
INSPECTION PERIOD

3.1Right of Inspection

.

(a)Prior to the Effective Date, Seller has delivered to Purchaser the
information (to the extent in Seller’s possession or control) with respect to
the Property listed in Exhibit E attached hereto and made a part hereof and such
materials shall be deemed the “Deliveries” for all purposes hereunder.  By
execution of this Agreement, Purchaser acknowledges receipt of the Deliveries
for all purposes hereunder.

(b)During the period beginning upon the Effective Date and ending at 5:00 p.m.
(local time at the Property) on May 21, 2018 (hereinafter referred to as the
“Inspection Period”), Purchaser shall have the right to make a physical
inspection of the Property and to examine at such place or places at the
Property, in the offices of the property manager or elsewhere as the same may be
located, or through an electronic data room of Broker (hereinafter defined), any
operating files maintained by Seller or their property manager in connection
with the leasing, maintenance and/or management of the Property, including,
without limitation, the Leases, Operating Agreements, Brokerage Agreements
(hereinafter defined), insurance policies, bills, invoices, receipts and other
general records relating to the income and expenses of the Property, surveys,
plans and specifications, warranties for services and materials provided to the
Property, but excluding materials not directly related to the leasing,
maintenance and/or management of the Property such as Seller’s internal
memoranda, financial projections, budgets, appraisals, accounting and tax
records and similar proprietary or confidential information.

(c)Purchaser understands and agrees that any on-site inspections of the Property
shall be conducted upon at least twenty-four (24) hours prior written notice to
Seller, which notice may be given by electronic mail to (both) McKittrick
Simmons at McKittrick@swhco.com and David Izlar at david@swhco.com, and, if
Seller so elects, in the presence of Seller or their representative. If
Purchaser desires to do any invasive testing, sampling or drilling at the
Property (including, without limitation, any “Phase II” environmental testing),
Purchaser shall do so only after notifying Seller and obtaining Seller’s prior
written consent thereto, which consent may be granted or withheld in Seller’s
sole discretion and may be subject to any terms and conditions imposed by Seller
in its sole discretion.  Purchaser shall promptly restore any affected part of
the Property which is subjected to any such invasive testing, sampling, or
drilling, or otherwise affected by Purchaser’s inspection, to substantially the
same condition which existed prior to any such inspections, tests, sampling or
drilling, at Purchaser’s sole cost and expense, subject to the Excluded Matters
(hereinafter defined).  Purchaser agrees to indemnify against and hold Seller
harmless from any claim for liabilities, costs, expenses (including reasonable
attorneys’ fees actually incurred), actual damages from personal injury or
property damage arising out of or resulting from the inspection of the Property

6

--------------------------------------------------------------------------------

 

by Purchaser or its agents, provided however, such indemnity, obligation and
liability under this Agreement shall not extend to or include (1) any
pre-existing Property condition or matter merely discovered by Purchaser or (2)
any diminution of value of the Property related thereto or any claims that are
attributable to the negligence or willful misconduct of Seller or its agents or
employees (collectively, the “Excluded Matters”), such obligation to indemnify
and hold harmless Seller shall survive Closing or any termination of this
Agreement for a period of one (1) year.  Prior to any on-site inspection of the
Property by Purchaser or by any agent of Purchaser, Purchaser shall deliver to
Seller a certificate of insurance evidencing Purchaser’s insurance coverage
naming Seller, Seven Oaks Management, LLC and State Bank and Trust Company as
additional insureds, with limits of liability with a broad form contractual
liability endorsement and with a combined single limit of not less than
$2,000,000 per occurrence for bodily injury and property damage, automobile
liability coverage including owned and hired vehicles with a combined single
limit of $2,000,000 per occurrence for bodily injury and property damage, and an
excess umbrella liability policy for bodily injury and property damage in the
amount of $5,000,000, all of which insurance shall be on an “occurrence form”
and otherwise in such forms reasonably acceptable to Seller and with an
insurance company reasonably acceptable to Seller and (if reasonably available
from Purchaser’s insurer) shall provide that no cancellation or reduction
thereof shall be effective until at least thirty (30) days after receipt by
Seller of written notice thereof.  All inspections shall occur at reasonable
times agreed upon by Seller and Purchaser and shall be conducted so as not to
interfere unreasonably with use of the Property by Seller or its tenants.

(d)During the Inspection Period and subject to the availability of the Tenants,
Purchaser shall have the right to arrange to meet with representatives of the
Tenants to discuss the Property; provided that Purchaser provides Seller with at
least two (2) business days’ prior written notice of its intention to conduct
such interview with such tenants and provided further that Seller shall be
permitted to have a representative present at such interview.

3.2Right of Termination

.  Seller agrees that if Purchaser determines (such determination to be made in
Purchaser’s sole discretion) that the Property is not suitable for its purposes
for any reason or no reason, Purchaser shall have the right to terminate this
Agreement by giving written notice thereof to Seller prior to the expiration of
the Inspection Period (an “Inspection Termination Notice”).  If Purchaser gives
to Seller an Inspection Termination Notice prior to the expiration of the
Inspection Period, this Agreement shall terminate and the Earnest Money shall be
returned to Purchaser. Time is of the essence with respect to the provisions of
this Section 3.2.  If Purchaser fails to give Seller an Inspection Termination
Notice prior to the expiration of the Inspection Period, Purchaser shall no
longer have any right to terminate this Agreement under this Section 3.2 and the
Earnest Money shall become non-refundable to Purchaser, except as otherwise
expressly provided in this Agreement.

3.3Operating Agreements, Brokerage Agreements and Property Management
Agreement.  Prior to the expiration of the Inspection Period, Purchaser will
advise Seller in writing of which Operating Agreements it will assume and which
Operating Agreements Seller shall terminate at or prior to Closing.  Seller
shall pay any termination fees or other charges necessary to terminate as of or
prior to Closing any such Operating Agreements which Purchaser does not agree to
assume, and Purchaser shall not be required to assume such Operating Agreements
at Closing.  In any event, Seller shall not assign, and Purchaser shall not
assume, the brokerage agreements

7

--------------------------------------------------------------------------------

 

described on Exhibit G (the “Brokerage Agreements”) and Seller shall terminate
on or before Closing any other existing leasing agreement or property management
agreement relating to the Property.

ARTICLE 4:
CLOSING

4.1Time and Place

. The consummation of the transaction contemplated hereby (“Closing”) shall
occur in escrow with the Title Company on June 5, 2018 (the “Closing Date”).  At
Closing, Seller and Purchaser shall perform the obligations set forth in,
respectively, Section 4.2 and Section 4.3, the performance of which obligations
shall be concurrent conditions.

4.2Seller’s Obligations at Closing

.  At Closing, Seller shall for each of the Properties:

(a)deliver to Purchaser duly executed limited warranty deeds (each, a “Deed”) in
the form of Exhibit H-1 and Exhibit H-2 attached hereto, conveying the 2300 Land
and Improvements thereon and the 2282 Land and Improvements thereon,
respectively, subject only to the Permitted Exceptions, together with a Georgia
PT-61 Real Estate Transfer Tax Form for each parcel;

(b)deliver to Purchaser a duly executed bill of sale in the form of Exhibit I
attached hereto, conveying the Personal Property and Intangibles to Purchaser;

(c)deliver to Purchaser a duly executed assignment and assumption of leases (the
“Assignment and Assumption of Leases”) in the form of Exhibit J attached hereto;

(d)deliver to Purchaser a duly executed assignment and assumption agreement of
operating agreements (the “Assignment and Assumption of Operating Agreements and
Construction Contracts”) in the form of Exhibit K attached hereto;

(e)deliver to Purchaser such Tenant Estoppel Certificates (as defined in Section
5.4(b) hereof) as are in Seller’s possession;

(f)deliver to Purchaser a duly executed tenant notice letter (the “Tenant Notice
Letter”) in the form of Exhibit L attached hereto;

(g)deliver to Purchaser a certificate from each Seller in the form of Exhibit
M-1 and Exhibit M-2 attached hereto, dated as of the Closing Date and executed
on behalf of each Seller by a duly authorized officer thereof, stating that the
representations and warranties of Seller contained in this Agreement are true
and correct in all material respects as of the Closing Date with appropriate
modifications of those representations and warranties made in Section 5.1 hereof
to reflect any changes therein, including without limitation, any changes
resulting from actions under Section 5.4 hereof or identifying any
representation or warranty which is not, or no longer is, true and correct and
explaining the state of facts giving rise to the change. In no event shall
Seller be liable to Purchaser for, or be deemed to be in default hereunder by
reason of, any breach of representation or warranty which results from any
change that (i) occurs between the Effective Date and the Closing Date and (ii)
is expressly permitted under the terms of this Agreement or is beyond the
reasonable control of Seller to prevent; provided, however, that the

8

--------------------------------------------------------------------------------

 

occurrence of a change which is not permitted hereunder or is beyond the
reasonable control of Seller to prevent shall, constitute the non-fulfillment of
the condition set forth in Section 4.6(b); if, despite changes or other matters
described in such certificate, the Closing occurs, Seller’s representations and
warranties set forth in this Agreement shall be deemed to have been modified by
all statements made in such certificate; such certificate shall be subject to
the limitations set forth in Section 5.3 hereof;

(h)deliver to the Title Company such evidence as the Title Company may
reasonably require as to the authority of the person or persons executing
documents on behalf of Seller and an owner’s affidavit sufficient to deliver the
Title Policy to Purchaser;

(i)deliver to Purchaser affidavits duly executed by each Seller stating that
Seller is not a “foreign person” within the meaning of Section 1445 of the
Internal Revenue Code of 1986, as amended in the form of Exhibit N-1 and Exhibit
N-2 attached hereto;

(j)deliver to Purchaser an executed certification by Seller in the form attached
hereto as Exhibit O;

(k)deliver to Purchaser duly executed by each Seller a Seller’s Affidavit of
Residence in the form attached hereto as Exhibit P-1 and Exhibit P-2 attached
hereto;

(l)deliver to Purchaser duly executed by Broker a Broker’s Lien Waiver
substantially in the form attached hereto as Exhibit Q attached hereto;

(m)a closing statement (the “Closing Statement”) executed by each Seller and to
be mutually executed by Purchaser and consistent with this Agreement in the form
required by Escrow Agent, and each party shall be entitled to receive a copy of
the Closing Statement executed by the other party;

(n)deliver to Purchaser the original Leases, Operating Agreements and
Intangibles if and to the extent the same are in the possession or control of
Seller or Seller’s agents, together with such leasing files and records which
are material in connection with the continued operation, leasing and maintenance
of the Property; provided, however, the items in this subsection (k) may be
delivered directly to Purchaser’s property manager promptly after
Closing.  Purchaser shall reasonably cooperate with Seller for a period of one
(1) year after Closing in case of Seller’s need in response to any legal
requirement, a tax audit, tax return preparation or litigation threatened or
brought against Seller, by allowing Seller and its agents or representatives
access, upon reasonable advance notice (which notice shall identify the nature
of the information sought by Seller), at all reasonable times to examine and
make copies of any and all of the foregoing described instruments, files and
records delivered by Seller to Purchaser in accordance with this subsection (j),
which right shall survive the Closing for a period of one (1) year;

(o)deliver to Purchaser possession and occupancy of the Property, subject to the
Permitted Exceptions;

(p)deliver a copy of the Escrow Agreement (hereinafter defined) executed by
Seller; and

9

--------------------------------------------------------------------------------

 

(q)deliver such additional documents as shall be reasonably required by the
Title Company to consummate the transaction contemplated by this Agreement.

4.3Purchaser’s Obligations at Closing

.  At Closing, Purchaser shall:

(a)Deliver the Purchase Price in immediately available federal funds by wire
transfer to Escrow Agent, as increased or decreased by prorations and
adjustments as herein provided, which shall be wired to the Seller Accounts
pursuant to Section 1.5 above prior to 3:00 p.m.(local time at the Property), on
the Closing Date;

(b)deliver to Seller counterparts executed by Purchaser of the Assignment and
Assumption of Leases, Assignment and Assumption of Operating Agreements, Tenant
Notice Letter and Closing Statement;

(c)if required by Title Company, deliver to the Title Company such evidence the
Title Company may reasonably require as to the authority of the person or
persons executing documents on behalf of Purchaser;

(d)deliver a copy of the Escrow Agreement executed by Purchaser; and

(e)deliver such additional documents as shall be reasonably required by the
Title Company to consummate the transaction contemplated by this Agreement.

4.4Credits and Prorations

.

(a)All income and expenses in connection with the operation of each of the
Properties shall be apportioned, as of 12:01 a.m. (local time at the Property)
on the Closing Date, as if Purchaser were vested with title to the Property
during the entire Closing Date, such that, except as otherwise expressly
provided to the contrary in this Agreement, Seller shall have the benefit of
income and the burden of expenses for the day preceding the Closing Date and the
Purchaser shall have the benefit of income and the burden of expenses for the
Closing Date and thereafter.  Such prorated items shall include, without
limitation, the following:

(i)rents, if any, as and when collected (the term “rents” as used in this
Agreement includes all payments due and payable by Tenants under the Leases);
uncollected rent and other income shall not be prorated; and any prepaid rents
for the period following the Closing Date shall be paid over by Seller to
Purchaser;

(ii)taxes (including personal property taxes on the Personal Property) and
assessments levied against the Property;

(iii)payments under the Operating Agreements assumed by Purchaser;

(iv)gas, electricity and other utility charges for which Seller is liable, if
any, such charges to be apportioned at Closing on the basis of the most recent
meter reading occurring prior to Closing; and

10

--------------------------------------------------------------------------------

 

(v)any other operating expenses or other items pertaining to the Property which
are customarily prorated between a purchaser and a Seller in the area in which
the Property is located.  

In the event that final bills are not available or cannot be issued prior to
Closing for any item being prorated under this Section 4.4, then Purchaser and
Seller agree to allocate such items on a fair and equitable basis as soon as
such bills are available, final adjustment to be made as soon as reasonably
possible after the Closing.

(b)Notwithstanding anything contained in the foregoing provisions:

(i)At Closing, (A) Seller shall credit to the account of Purchaser the amount of
any security deposits shown in the Leases as having been paid (to the extent
such security deposits have not been applied against delinquent rents or
otherwise as provided in the Leases), and if any security deposits are held in
the form of letters of credit, Seller shall deliver the original letter of
credit to Purchaser with appropriate documents executed by Seller transferring
the letter of credit to Purchaser, and (B) Purchaser shall credit to the account
of Seller all refundable cash or other deposits posted with utility companies
serving the Property, or, at Seller’s option, Seller shall be entitled to
receive and retain such refundable cash and deposits.

(ii)Any taxes paid at or prior to Closing shall be prorated based upon the
amounts actually paid.  If taxes and assessments for the current year have not
been paid before Closing, Seller shall be charged at Closing an amount equal to
that portion of such taxes and assessments which relates to the period before
Closing and Purchaser shall pay the taxes and assessments prior to their
becoming delinquent.  Any such apportionment made with respect to a tax year for
which the tax rate or assessed valuation, or both, have not yet been fixed shall
be based upon the tax rate and/or assessed valuation last fixed.  To the extent
that the actual taxes and assessments for the current year differ from the
amount apportioned at Closing, the parties shall make all necessary adjustments
by appropriate payments between themselves following Closing.

(iii)Seller shall receive the entire advantage of any discounts for the
prepayment by it of any taxes, water rates or sewer rents.

(iv)As to gas, electricity and other utility charges, Seller may, on notice to
Purchaser, elect to pay one or more of all of said items accrued to the date
hereinabove fixed for apportionment directly to the person or entity entitled
thereto, and to the extent Seller so elects, such item shall not be apportioned
hereunder, and Seller’s obligation to pay such item directly in such case shall
survive the Closing.

(v)Supplementing Section 4.1(a)(1) above, additional or escalation rent based
upon tenant’s share of real estate taxes and operating expenses (collectively,
“Overage Rent”) shall be adjusted and prorated on an if, as and when collected
basis.  The following shall apply to the extent Overage Rent is billed on the
basis of landlord’s estimates or an annual budget, which is subject to
subsequent reconciliation and readjustment with each such Tenant at the end of
the applicable year:  At least three (3) business days prior to the Closing
Date, Seller shall provide Purchaser with a reconciliation statement for
calendar year 2018 through the Closing Date, with

11

--------------------------------------------------------------------------------

 

all necessary supporting documentation, as to the Overage Rent paid by the
Tenants for calendar year 2018.  Such reconciliation statement shall indicate
any difference between the Overage Rent paid by the tenants (based on Seller’s
annual 2018 budget for real estate taxes and operating expenses) and the amount
that should have been paid by the tenants through the Closing Date (based on the
actual expenses covering such time period).  If Seller has collected more on
account of such Overage Rent than such actual amount for such time period, then
the amount of such difference shall be credited to Purchaser at the Closing.  If
Seller has collected less from the tenants for Overage Rents than the actual
amounts for such time period, then the amount of such under-collected rents
shall be paid and delivered to Seller after year-end billing to tenants and
actual receipt by Purchaser of payment from said tenants.  Any Seller proposed
prorations relating to Overage Rent shall be subject to Purchaser’s review and
reasonable approval.  Upon written request of either party to the other
delivered on or before one (1) year from the Closing Date, Overage Rent shall be
reprorated as of Closing.

(vi)The Personal Property is included in this sale without further charge.

(vii)Purchaser shall be responsible for the payment of (A) all Tenant Inducement
Costs (as defined in this Section 4.4(b)(vii) below) and leasing commissions
which become due and payable (whether before or after Closing) as a result of
any extensions, renewals or expansions of existing Leases, approved in
accordance with Section 5.4 hereof, between the Effective Date and the Closing
Date, and (B) any remaining Tenant Inducement Costs and leasing commissions
which become due and payable from and after the Closing Date arising pursuant to
the initial term of any existing Lease; provided, however, at Closing, Seller
shall credit to the account of Purchaser any remaining Tenant Inducement Costs
and leasing commissions arising pursuant to the initial term of any existing
Lease and which remain unpaid by Seller as of the Closing Date (including,
without limitation, a credit for any remaining free rent or rent abatement under
the initial term of the Lease for the periods from and after the Closing Date),
which amount shall be updated and certified to by Seller on the Closing Date.
If, as of the Closing Date, Seller shall have paid any Tenant Inducement Costs
or leasing commissions for which Purchaser is responsible pursuant to the
foregoing provisions, Purchaser shall reimburse Seller therefor at Closing.  For
purposes hereof, the term “Tenant Inducement Costs” shall mean any out-of-pocket
payments required under a Lease to be paid by the landlord thereunder to or for
the benefit of the Tenant thereunder which is in the nature of a tenant
inducement, including specifically, without limitation, tenant improvement
costs, lease buyout costs, and any moving, design, and/or refurbishment costs
and free rent or rent abatement under the initial term of the Lease.  

(viii)Unpaid and delinquent rent collected by Seller and Purchaser after the
Closing Date shall be delivered as follows: (A) if Seller collects any unpaid or
delinquent rent for the Property, Seller shall, within fifteen (15) days after
the receipt thereof, deliver to Purchaser any such rent to be applied in
accordance with the Rent Waterfall (hereinafter defined), and (B) if Purchaser
collects any unpaid or delinquent rent from the Property, Purchaser shall,
within fifteen (15) days after the receipt thereof, deliver to Seller any such
rent in accordance with the Rent Waterfall to which Seller is entitled to
hereunder relating to the period prior to the Closing Date. Seller and Purchaser
agree that all rent received by Seller or Purchaser from and after the Closing
Date shall be applied first to current rentals and then to delinquent rentals,
if any, in inverse order of maturity (the “Rent Waterfall”). Purchaser shall use
commercially reasonable

12

--------------------------------------------------------------------------------

 

efforts for a period of one hundred eighty (180) after Closing to collect all
rents in the usual course of Purchaser’s operation of the Property, but
Purchaser shall not be obligated to institute any lawsuit or other collection
procedures to collect delinquent rents.  Seller may not pursue collection as to
any rent not collected by Purchaser.

(ix)The provisions of this Section 4.4 shall survive Closing.

4.5Closing Costs

.  Seller shall pay (a) any transfer or documentary stamp tax which becomes
payable by reason of the transfer of the Property, (b) the fees of any counsel
representing it in connection with this transaction and (c) one-half (½) of any
escrow fee which may be charged by the Escrow Agent. Purchaser shall pay (t) any
intangibles tax associated with any loan obtained by Purchaser; (u) the fees of
any counsel representing Purchaser in connection with this transaction; (w) the
fee for the title examination and the Title Commitment and the premium for the
Title Policy; (x) the cost of the Survey; (y) the recording fee for the Deed;
and (z) one-half (½) of any escrow fees charged by the Escrow Agent. All other
costs and expenses incident to this transaction and the closing thereof shall be
paid by the party incurring same.

4.6Conditions Precedent to Obligation of Purchaser

.  The obligation of Purchaser to consummate the transaction hereunder shall be
subject to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Purchaser in writing in its
sole discretion:

(a)Seller shall have delivered to Purchaser all of the items required to be
delivered to Purchaser pursuant to the terms of this Agreement, including but
not limited to, those provided for in Section 4.2.

(b)All of the representations and warranties of Seller contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date (with appropriate modifications permitted under this Agreement or not
adverse to Purchaser).

(c)Seller shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Seller as of the Closing Date.

(d)Tenant estoppel certificates (“Tenant Estoppel Certificates”) executed by
each tenant under the Leases, shall have been delivered to Purchaser at least
three (3) business days prior to the Closing Date (the “Tenant Estoppel Delivery
Date”), with such estoppel certificates (i) to be substantially in the form
attached hereto as Exhibit F and made a part hereof, (ii) to be dated within
thirty (30) days prior to the Closing Date, (iii) consistent with the terms of
the Leases as contained in the copies of the Leases delivered by Seller to
Purchaser, and (iv) disclosing no defaults, disputes or controversies under the
Leases as of the date thereof; provided, however, that if Seller has not
delivered the Tenant Estoppel Certificates by the Closing Date, Seller or
Purchaser shall each have the right, to extend the Closing Date to obtain the
required Tenant Estoppel Certificates until the earlier to occur of (i) five (5)
business days after the Tenant Estoppel Certificates have been delivered to
Purchaser or (ii) thirty (30) days after the originally scheduled Closing Date,
by delivering written notice of such extension to the other party on or prior to
the Tenant Estoppel Delivery Date.  The delivery of said Tenant

13

--------------------------------------------------------------------------------

 

Estoppel shall be a condition of Closing, but the failure or inability of Seller
to obtain and deliver said Tenant Estoppel, Seller having used reasonable
efforts to obtain the same, shall not constitute a default by Seller under this
Agreement.

(e)Upon the sole condition of payment of the premium, at Closing, the Title
Company shall irrevocably commit to issue to Purchaser the Title Policy, dated
as of the date and time of the recording of the Deed, in the amount of the
Purchase Price, insuring Purchaser as owner of good and marketable fee simple
title to the Property, free and clear of liens, subject only to the Permitted
Exceptions, and containing the endorsements that the Title Company agreed to
issue during the Inspection Period;

If any of the conditions in this Section 4.6 have not been satisfied (or
otherwise waived in writing by Purchaser) prior to or on the Closing Date (as
the same may be extended or postponed as provided in this Agreement) and subject
to and without limitation of the provisions of Section 6.2 to the extent the
failure of the closing condition is a Seller default, Purchaser shall have the
right to terminate this Agreement by written notice to Seller given prior to the
Closing, whereupon Escrow Agent shall return the Earnest Money to Purchaser and
except for those provisions of this Agreement which by their express terms
survive the termination of this Agreement, no party hereto shall have any other
or further rights or obligations under this Agreement.

4.7Conditions Precedent to Obligation of Seller

.  The obligation of Seller to consummate the transaction hereunder shall be
subject to the fulfillment on or before the Closing Date of all of the following
conditions, any or all of which may be waived by Seller in its sole discretion:

(a)Seller shall have received the Purchase Price as adjusted pursuant to and
payable in the manner provided for in this Agreement.

(b)Purchaser shall have delivered to Seller all of the items required to be
delivered to Seller pursuant to the terms of this Agreement, including but not
limited to, those provided for in Section 4.3.

(c)All of the representations and warranties of Purchaser contained in this
Agreement shall be true and correct in all material respects as of the Closing
Date.

(d)Purchaser shall have performed and observed, in all material respects, all
covenants and agreements of this Agreement to be performed and observed by
Purchaser as of the Closing Date.

4.8Post-Closing Escrow

.  Five Hundred Thousand and No/100 DOLLARS ($500,000.00) of the Purchase Price
shall not be paid to Seller at Closing but shall be deposited in a separate
interest-bearing escrow account with Title Company (“Post-Closing
Escrow”).  Funds from the Post-Closing Escrow will be available (1) for Seller
to pay Purchaser for any adjustments pursuant to Article 4 of this Agreement and
(2) to satisfy any obligation or liability of Seller under this Agreement or the
Closing Documents.  Any funds remaining in the Post-Closing Escrow as of
December 30, 2018 with respect to which Purchaser has not asserted a claim shall
be disbursed to Seller.   The availability of funds in the Post-Closing Escrow
is in addition to any other remedy of Purchaser and does not limit any liability
or obligation of Seller under this

14

--------------------------------------------------------------------------------

 

Agreement or any Closing Document.  At Closing, Seller, Purchaser and Title
Company shall execute the escrow agreement in the form attached hereto as
Exhibit R (the “Escrow Agreement”) to implement the provisions of this Section
4.8.

 

ARTICLE 5:
REPRESENTATIONS, WARRANTIES AND COVENANTS

5.1Representations and Warranties of Seller

.  Seller hereby makes the following representations and warranties to Purchaser
as of the Effective Date:

(a)Organization  and Authority.  Each Seller has been duly organized and is
validly existing under the laws of the State of Georgia.  Seller has the full
right and authority to enter into this Agreement and to transfer all of the
Property to be conveyed by Seller pursuant hereto and to consummate or cause to
be consummated the transactions contemplated herein to be made by Seller.  The
person or persons signing this Agreement on behalf of each Seller is authorized
to do so.

(b)Pending Actions.  There is no action, suit, arbitration, unsatisfied order or
judgment, governmental investigation or proceeding pending, or to Seller’s
knowledge threatened, against Seller or the Property or the transaction
contemplated by this Agreement.

(c)Leases.  Seller is the landlord under the Leases.  Except as set forth in
Exhibit C,  there are no other leases or occupancy agreements to which Seller is
a party affecting the Property and Exhibit C contains a true, correct and
complete list of all documents constituting the Leases.  The copies of the
Leases delivered by Seller to Purchaser are true, correct and complete
copies.  Except as otherwise set forth in the Leases, to Seller’s knowledge, no
presently effective rent concessions have been given to any Tenants and no rent
has been paid in advance by any Tenants respecting a period subsequent to the
Closing.  No Tenants have asserted in writing any claims, defenses or offsets to
rent accruing from and after the Closing Date.  To Seller’s knowledge, except as
disclosed in writing by Seller to Purchaser, no material default, delinquency or
breach exists on the part of any tenant under the Leases.  There are no material
defaults or breaches on the part of the landlord under any Lease.
Notwithstanding anything to the contrary contained in this Agreement, Seller
does not represent or warrant that any particular Lease shall be in force or
effect at Closing or that the tenants under the Leases shall have performed
their obligations thereunder.  The termination of any Lease prior to Closing
with Purchaser’s prior written consent by reason of the tenant’s default shall
not affect the obligations of Purchaser under this Agreement in any manner or
entitle Purchaser to an abatement of or credit against the Purchase Price or
give rise to any other claim on the part of Purchaser.  

(d)Lease Brokerage.  There are no lease brokerage agreements, leasing commission
agreements or other agreements providing for payments of any amounts for leasing
activities or procuring tenants with respect to the Property that will be an
obligation of Purchaser after Closing.

(e)Tenant Inducement Costs.  Schedule 5.1(e) sets forth a true, correct and
complete list of all Tenant Inducement Costs and leasing commissions outstanding
under the Leases.

15

--------------------------------------------------------------------------------

 

(f)Operating Agreements.  Exhibit D contains a true, correct and complete list
of all of the Operating Agreements affecting the Property.  The copies of the
Operating Agreements delivered by Seller to Purchaser are true, correct and
complete copies.  To Seller’s knowledge, no default exists under the Operating
Agreements.

(g)RWC Certification.  The partial rent roll for Reliance Worldwide Corporation
attached hereto as Schedule 5.1(g) is true and correct.

(h)No Violations.  Seller has not received prior to the Effective Date any
written notification from any governmental or public authority (i) that the
Property is in violation of any applicable fire, health, building, use,
occupancy or zoning laws or Environmental Laws (hereinafter defined) or (ii)
that any work is required to be done upon or in connection with the Property,
where such work remains outstanding and, if not addressed, would have a material
adverse effect on the use of the Property as currently owned and operated.

(i)Taxes and Assessments.  True and complete copies of the most recent real
estate tax bills for the Property have been delivered to Purchaser. Seller has
not filed, and has not retained anyone to file, notices of protests against, or
to commence action to review, real property tax assessments against the
Property.

(j)Condemnation.  No condemnation proceedings relating to the Property are
pending or, to Seller’s knowledge, threatened.

(k)Insurance.  To each Seller’s knowledge, Seller has not received any written
notice from any insurance company or board of fire underwriters of any defects
or inadequacies in or on the Property or any part or component thereof that
would materially and adversely affect the insurability of the Property or cause
any material increase in the premiums for insurance for the Property that have
not been cured or repaired.

(l)Environmental Matters.  Except as set forth in any environmental assessment
reports in Seller’s possession and delivered to Purchaser or as otherwise
disclosed in writing by Seller to Purchaser, to Seller’s knowledge, no
governmental or quasi-governmental authority has determined that there are any
Hazardous Substances in, on or under the Property in violation of Environmental
Laws with respect to the Property. As used herein, “Hazardous Substances” means
all hazardous or toxic materials, substances, pollutants, contaminants, or
wastes currently identified as a hazardous substance or waste in the
Comprehensive Environmental Response, Compensation and Liability Act of 1980
(commonly known as “CERCLA”), as amended, the Superfund Amendments and
Reauthorization Act (commonly known as “SARA”), the Resource Conservation and
Recovery Act (commonly known as “RCRA”), or any other federal, state or local
legislation or ordinances relating to pollution or the protection or regulation
of human health, natural resources or the environment applicable to the Property
(together with CERCLA, SARA and RCRA, “Environmental Laws”).

(m)OFAC.  Seller (i) has not been designated as a “specifically designated
national and blocked person” on the most current list published by the U.S.
Treasury Department Office of Foreign Assets Control at its official website,
https://www.treasury.gov/ofac/downloads/sdnlist.pdf, or at any replacement
website or other

16

--------------------------------------------------------------------------------

 

replacement official publication of such list  and (ii) is currently in
compliance with and will at all times during the term of this Agreement
(including any extension thereof) remain in compliance with the regulations of
the Office of Foreign Asset Control of the Department of the Treasury and any
statute, executive order (including the September 24, 2001, Executive Order
Blocking Property and Prohibiting Transactions with Persons Who Commit, Threaten
to Commit, or Support Terrorism), or other governmental action relating thereto.

(n)ERISA.  Seller is not an “employee benefit plan” as defined in Section 3(3)
of the Employee Retirement Income Security Act of 1974 (“ERISA”), which is
subject to Title I of ERISA, or a “plan” as defined in Section 4975(e)(1) of the
Internal Revenue Code, of 1986, as amended (the “Code”) which is subject to
Section 4975 of the Code; and (ii) the assets of Seller do not constitute “plan
assets” of one or more such plans for purposes of Title I of ERISA or Section
4975 of the Code; and (iii)(a) Seller is not a “governmental plan” within the
meaning of Section 3(32) of ERISA, and assets of Seller do not constitute plan
assets of one or more such plans; or (b) transactions by or with Seller are not
in violation of state statutes applicable to Seller regulating investments of
and fiduciary obligations with respect to governmental plans.

(o)No employees.  There are no employees who are employed by Seller or engaged
by Seller in the operation, management or maintenance of the Property whose
employment will continue as an obligation of Purchaser after Closing.

(p)No Options or Rights of First Refusal.  There are no existing and effective
options or rights of first refusal to purchase the Property.

(q)Construction Contracts.  Schedule 5.1(q) contains a true, correct and
complete list of all Construction Contracts entered into by Seller affecting the
Property.  The documents constituting the Construction Contracts that are
delivered to Purchaser by Seller are true, correct and complete copies of all of
the Construction Contracts affecting the Property, including any and all
amendments relating thereto.  To Seller’s knowledge, no default or breach exists
on the part of Seller or any other party to the Construction Contracts.  All
sums required to be paid by Seller under the Construction Contracts have been
paid in full.

5.2Knowledge Defined

. References to the “knowledge” of Seller shall refer only to the actual
knowledge of McKittrick Simmons, the Manager of Seller, who is the person
responsible for overseeing the management and operation of the Property for
Seller, and shall not be construed, by imputation or otherwise, to refer to the
knowledge of any property manager, or to any other officer, agent, manager,
representative or employee of or any affiliate thereof or to impose any duty to
investigate the matter to which such actual knowledge, or the absence thereof,
pertains.  

5.3Survival of Seller’s Representations and Warranties

. The representations and warranties of Seller set forth in Section 5.1 as
updated by the certificate of Seller to be delivered to Purchaser at Closing in
accordance with Section 4.2(g) hereof, shall survive Closing for a period of six
(6) months from and after the Closing Date. No claim for a breach of any
representation or warranty of Seller shall be actionable or payable (a) if the
breach in question results from or is based on a condition, state of facts or
other matter which was known to Purchaser prior to Closing, (b) unless the valid
claims for all such breaches collectively

17

--------------------------------------------------------------------------------

 

aggregate more than Thirty-Five Thousand and No/100ths Dollars ($35,000.00) (the
“Floor”), in which event the full amount of such valid claims shall be
actionable, up to but not exceeding the amount of the Cap (as defined in this
Section 5.3 below), and (c) unless written notice containing a description of
the specific nature of such breach shall have been given by Purchaser to Seller
prior to the expiration of said six (6) month period and an action shall have
been commenced by Purchaser against Seller on or before December 30, 2018.   As
used herein, the term “Cap” shall mean Five Hundred Thousand and No/100 Dollars
($500,000.00).  In no event shall Seller’s aggregate liability to Purchaser for
breach of any representation or warranty of Seller in this Agreement or the
certificate to be delivered by Seller at Closing pursuant to Section 4.2(g)
hereof exceed the amount of the Cap.  The Floor and the Cap shall not be
applicable to any credits and prorations under Section 4.4, Seller’s indemnity
under Section 8.1 or Seller’s fraud.

5.4Covenants of Seller

.  Seller hereby covenant with Purchaser as follows:

(a)From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall use reasonable efforts to operate and maintain the
Property in a manner generally consistent with the manner in which Seller have
operated and maintained the Property prior to the date hereof and shall not
encumber or modify exceptions to title affecting the Property.

(b)Seller shall use reasonable efforts (but without obligation to incur any cost
or expense) to obtain and deliver to Purchaser prior to Closing, the Tenant
Estoppel Certificates signed by each tenant occupying space in the Improvements;
provided that delivery of such signed Tenant Estoppel Certificates shall be a
condition of Closing only to the extent set forth in Section 4.6(d) hereof; and
in no event shall the inability or failure of Seller to obtain and deliver said
Tenant Estoppels (Seller having used reasonable efforts as set forth above) be a
default of Seller hereunder.  Seller shall provide to Purchaser copies of the
Tenant Estoppel Certificates for review and comments prior the Tenant Estoppel
Certificates being sent to the tenants under the Leases.

(c)From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall not terminate any Lease, modify any Lease, or enter
into new leases of the Property (herein called a “New Lease”), without
Purchaser’s prior written approval.  A copy of any New Lease which Seller wishes
to execute between the Effective Date and the Closing Date shall be submitted to
Purchaser prior to execution by Seller. Purchaser agrees to notify Seller in
writing within five (5) business days after its receipt thereof of either its
approval or disapproval, including all Tenant Inducement Costs and leasing
commissions to be incurred in connection therewith. If Purchaser fails to notify
Seller in writing of its approval or disapproval within the five (5) day time
period for such purpose set forth above, such failure shall be deemed the
disapproval by Purchaser.   If Purchaser notifies Seller that it does not
approve the proposed New Lease, then Seller shall not enter into such New
Lease.  At Closing, Purchaser shall reimburse Seller for any Tenant Inducement
Costs, leasing commissions or other expenses, including legal fees, incurred by
Seller pursuant to a New Lease approved in writing by Purchaser.

(d)From the Effective Date hereof until the Closing or earlier termination of
this Agreement, Seller shall not terminate any Operating Agreement, modify any
Operating

18

--------------------------------------------------------------------------------

 

Agreement, or enter into new operating agreements relating to the Property,
without Purchaser’s prior written approval.

(e)From the Effective Date through the Closing or earlier termination of this
Agreement, Seller will not discuss or negotiate with any third party the sale or
other disposition of any of the Property, or enter into any contract (whether
binding or not) regarding any sale or other disposition of the Property.

(f)From the Effective Date through the Closing, to the extent Seller receives
actual notice thereof, Seller will advise Purchaser of any litigation or any
proceeding or any administrative hearing (including condemnation) before any
governmental agency which is instituted against Seller or the Property, or any
written default notices notices of violations of law affecting the Property.

(g)From the Effective Date through the Closing, Seller will not enter into new
construction contracts or amend or terminate existing Construction Contracts,
without the prior written consent of Purchaser.

5.5Representations and Warranties of Purchaser

.  Purchaser hereby represents and warrants to Seller:

(a)Organization and Authority.  Purchaser has been duly organized and is validly
existing under the laws of the State of Delaware.  Purchaser has the full right,
power and authority to purchase the Property as provided in this Agreement and
to carry out Purchaser’s obligations hereunder, and all requisite action
necessary to authorize Purchaser to enter into this Agreement and to carry out
its obligations hereunder have been, or by the Closing shall have been,
taken.  The person signing this Agreement on behalf of Purchaser is authorized
to do so.

(b)Pending Actions.  There is no action, suit, arbitration, unsatisfied order or
judgment, government investigation or proceeding pending against Purchaser
which, if adversely determined, could individually or in the aggregate
materially interfere with the consummation of the transaction contemplated by
this Agreement.

(c)ERISA.  Purchaser is not an “employee benefit plan” as defined in Section
3(3) of ERISA, which is subject to Title I of ERISA, or a “plan” as defined in
Section 4975(e)(1) of the Code, which is subject to Section 4975 of the Code;
and (ii) the assets of Purchaser do not constitute “plan assets” of one or more
such plans for purposes of Title I of ERISA or Section 4975 of the Code; and
(iii)(a) Purchaser is not a “governmental plan” within the meaning of Section
3(32) of ERISA, and assets of Purchaser do not constitute plan assets of one or
more such plans; or (b) transactions by or with Purchaser are not in violation
of state statutes applicable to Purchaser regulating investments of and
fiduciary obligations with respect to governmental plans.

5.6Survival of Purchaser’s Representations and Warranties

.  All representations and warranties of Purchaser shall survive Closing for a
period of six (6) months from and after the Closing Date.

19

--------------------------------------------------------------------------------

 

5.7Covenants of Purchaser

.  Purchaser hereby covenants with Seller that Purchaser shall, in connection
with its investigation of the Property during the Inspection Period order a
Phase I environmental report property with respect to the Property, and, except
for Excepted Claims (hereinafter defined) irrevocably waives any claim against
Seller arising from the presence of Hazardous Substances on the Property.  

ARTICLE 6:
DEFAULT

6.1Default by Purchaser

.  If the sale of the Property as contemplated hereunder is not consummated due
to Purchaser’s default hereunder, Seller shall be entitled, as its sole and
exclusive remedy, to terminate this Agreement and receive the Earnest Money as
liquidated damages for the failure of Purchaser to close the purchase of the
Property as obligated hereunder and not as a penalty, it being agreed between
the parties hereto that the actual damages to Seller in the event of such breach
are impractical to ascertain and the amount of the Earnest Money is a reasonable
estimate thereof, Seller hereby expressly waiving and relinquishing any and all
other remedies at law or in equity.  The right to retain the Earnest Money as
full liquidated damages is Seller’s sole and exclusive remedy in the event of
default hereunder by Purchaser, and Seller hereby waives and releases any right
to (and hereby covenants that they shall not) sue Purchaser: (a) for specific
performance of this Agreement, or (b) to recover actual damages in excess of the
Earnest Money.  Purchaser hereby waives and releases any right to (and hereby
covenants that it shall not) sue Seller or seek or claim a refund of the Earnest
Money (or any part thereof) on the grounds it is unreasonable in amount and
exceeds Seller’s actual damages or that its retention by Seller constitutes a
penalty and not agreed upon and reasonable liquidated damages.  This Section 6.1
is subject to Section 6.4 hereof.

6.2Default by Seller

.  If the sale of the Property as contemplated hereunder is not consummated due
to Seller’s default hereunder, Purchaser shall be entitled, as its sole remedy,
either (a) to terminate this Agreement and receive the return of the Earnest
Money, and Seller shall reimburse Purchaser for Purchaser’s due diligence costs
not to exceed $50,000 within ten (10) days after Purchaser’s submission to
Seller of invoices reasonably supporting such costs (“Purchaser’s Costs”), ,or
(b) to enforce specific performance of Seller’s obligation to execute the
documents required to convey the Property to Purchaser, it being understood and
agreed that the remedy of specific performance shall not be available to enforce
any other obligation of Seller hereunder. Purchaser expressly waives its rights
to seek damages in the event of Seller’s default hereunder.  Purchaser shall be
deemed to have elected to terminate this Agreement and receive back the Earnest
Money and payment of Purchaser’s Costs if Purchaser fails to file suit for
specific performance against Seller in a court having jurisdiction in the county
and state in which the Property is located, on or before sixty (60) days
following the date upon which Closing was to have occurred.  The provisions of
this Section 6.2 shall survive any termination of this Agreement.

6.3Notice of Default; Opportunity to Cure

.  Neither Seller nor Purchaser shall be deemed to be in default hereunder until
and unless such party has been given written notice of its failure to comply
with the terms hereof and thereafter does not cure such failure within five (5)
business days after receipt of such notice; provided, however, that this Section
6.3 (i) shall not be applicable to a Purchaser’s failure to deposit the Earnest
Money on the date required hereunder

20

--------------------------------------------------------------------------------

 

or to a party’s failure to make any deliveries required of such party, including
the Purchase Price, on the Closing Date and, accordingly, (ii) shall not have
the effect of extending the due date of the Earnest Money hereunder or the
Closing Date.

6.4Recoverable Damages; No Consequential or Punitive Damages

.  Notwithstanding Sections 6.1 and 6.2 hereof, in no event shall the provisions
of Sections 6.1 and 6.2 limit the damages recoverable by either party against
the other party due to the other party’s express obligation to indemnify such
party in accordance with Sections 3.1(b) or 8.1 of this Agreement.  In no event
shall either Seller or Purchaser be responsible or liable for any consequential
or punitive damages resulting from a breach of this Agreement.  The provisions
of this Section 6.4 shall survive the Closing or any termination of this
Agreement.

ARTICLE 7:
RISK OF LOSS

7.1Minor Damage

. In the event of loss or damage to the Property or any portion thereof which is
not “major” (as defined in Section 7.3 hereof), this Agreement shall remain in
full force and effect provided Seller, at Seller’s expense, performs any
necessary repairs or, at Seller’s option, assign to Purchaser all of Seller’s
right, title and interest to any claims and proceeds Seller may have with
respect to any casualty insurance policies or condemnation awards relating to
the Property in question.  If Seller elects to perform repairs upon the
Property, Seller shall use reasonable efforts to complete such repairs promptly
and the Closing Date shall be extended for a period not to exceed fifteen (15)
business days in order to allow for the completion of such repairs.  If Seller
elects to assign a casualty claim to Purchaser, the Purchase Price shall be
reduced by any uninsured loss and the amount equal to the deductible amount
under Seller’s insurance policy(ies), provided however, if the amount of the
deductible is a permitted operating expense under the Leases that may be
passed-through to the tenants under the Leases, Purchaser will remit to Seller
the amount of the deductible if and when collected by Purchaser under the
Leases. Upon Closing, full risk of loss with respect to the Property shall pass
to Purchaser.

7.2Major Damage

.  In the event of a “major” loss or damage, Purchaser may terminate this
Agreement by written notice to Seller, in which event the Earnest Money shall be
returned to Purchaser.  If Purchaser has not elected to terminate this Agreement
within ten (10) days after Seller has sent Purchaser written notice of the
occurrence of major loss or damage, then Purchaser shall be deemed to have
elected to proceed with Closing, in which event Seller shall, at Seller’s
option, either (a) perform any necessary repairs at Seller’s expense, or (b)
assign to Purchaser all of Seller’s right, title and interest to any claims and
proceeds Seller may have with respect to any casualty insurance policies or
condemnation awards relating to the premises in question.  If Seller elects to
perform repairs upon the Property, Seller shall use reasonable efforts to
complete such repairs promptly and the Closing Date shall be extended for a
period not to exceed fifteen (15) business days in order to allow for the
completion of such repairs.  If Seller elects to assign a casualty claim to
Purchaser, the Purchase Price shall be reduced by an amount equal to the
deductible amount under Seller’s insurance policy(ies); provided however, if the
amount of the deductible is a permitted operating expense under the Leases that
may be passed-through to the tenants under the Leases, Purchaser will remit to
Seller the amount of the deductible if and when collected by Purchaser under the
Leases.  Upon Closing, full risk of loss with respect to the Property shall pass
to Purchaser.

21

--------------------------------------------------------------------------------

 

7.3Definition of “Major” Loss or Damage

.  For purposes of Sections 7.1 and 7.2, “major” loss or damage refers to the
following: (a) loss or damage to the Property or any portion thereof such that
the cost of repairing or restoring the premises in question to a condition
substantially identical to that of the premises in question prior to the event
of damage would be, in the opinion of an architect selected by Seller and
reasonably approved in writing by Purchaser, equal to or greater than One
Million and No/100ths Dollars ($1,000,000.00), (ii) any casualty or condemnation
that gives any tenant under the Leases the right to terminate its Lease, and
(iii) any loss due to a condemnation which permanently and materially impairs
the current use, access to or operation of the Property or causes the Property
to not be in compliance with applicable law, .  If Purchaser does not give
notice to Seller of Purchaser’s reasons for disapproving an architect within
five (5) business days after receipt of notice of the proposed architect,
Purchaser shall be deemed to have approved the architect selected by Seller.

ARTICLE 8:
COMMISSIONS

8.1Brokerage Commissions

.  Each of Purchaser and Seller represents and warrants to the other that it has
not dealt with any broker or agent in the negotiation of this transaction except
Cushman & Wakefield of Georgia, LLC (“Broker”) (to which Broker Seller shall pay
a commission upon Closing pursuant to a separate agreement).  Seller agrees that
if any person or entity makes a claim against Purchaser or asserts any lien or
any other right against the Property  for brokerage commissions or finder’s fees
related to the sale of any of the Property by Seller to Purchaser, and such
claim is made by, through, or on account of any acts or alleged acts of Seller
and/or any of its representatives, Seller shall protect, indemnify, defend, and
hold the Purchaser free and harmless from and against any and all loss,
liability, cost, damage, and expense (including reasonable attorneys’ fees) in
connection therewith.  Purchaser agrees that if any person or entity makes a
claim against Seller or asserts a lien or any other right against any property
of Seller, for brokerage commissions or finder’s fees related to the sale of the
Property by Seller to Purchaser, and such claim is made by, through, or on
account of any acts or alleged acts of Purchaser and/or any of
its  representatives, Purchaser  shall protect, indemnify, defend and hold
Seller free and harmless from and against any and all loss, liability, cost,
damage and expense (including reasonable attorneys’ fees) in connection
therewith. The provisions of this Section 8.1 shall survive Closing or any
termination of this Agreement.

ARTICLE 9:
DISCLAIMERS AND WAIVERS

9.1No Reliance on Documents

. Except for the Excepted Claims (hereinafter defined), Seller makes no
representation or warranty as to the truth, accuracy or completeness of any
materials, data or information delivered by Seller to Purchaser in connection
with the transaction contemplated hereby.  Purchaser acknowledges and agrees
that all materials, data and information delivered by Seller to Purchaser in
connection with the transaction contemplated hereby are provided to Purchaser as
a convenience only and that any reliance on or use of such materials, data or
information by Purchaser shall be at the sole risk of Purchaser, except for the
Excepted Claims.  Without limiting the generality of the foregoing provisions,
Purchaser acknowledges and agrees that (a) any environmental or other report
with respect to the Property which is delivered by Seller to Purchaser shall be
for general informational purposes only, (b)

22

--------------------------------------------------------------------------------

 

Purchaser shall not have any right to rely on any such report delivered by
Seller to Purchaser, but rather shall rely on its own inspections and
investigations of the Property and any reports commissioned by Purchaser with
respect thereto, and (c) neither Seller, any affiliate of Seller nor the person
or entity which prepared any such report delivered by Seller to Purchaser shall
have any liability to Purchaser for any inaccuracy in or omission from any such
report.  The provisions of this Section 9.1 shall survive Closing or any
termination of this Agreement.

9.2DISCLAIMERS

. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE DOCUMENTS TO BE
DELIVERED AT CLOSING PURSUANT TO Sections 4.2 and 4.3 hereto (THE “CLOSING
DOCUMENTS”), ANY MATERIAL DEFAULT UNDER THIS AGREEMENT BY SELLER, ANY PERSONAL
INJURY OR PROPERTY DAMAGE CLAIMS ARISING PRIOR TO THE CLOSING DATE NOT CAUSED BY
PURCHASER OR ITS CONSULTANTS, OR SELLER’S FRAUD (COLLECTIVELY, THE “EXCEPTED
CLAIMS”), IT IS UNDERSTOOD AND AGREED THAT SELLER IS NOT MAKING AND HAVE NOT AT
ANY TIME MADE ANY WARRANTIES OR REPRESENTATIONS OF ANY KIND OR CHARACTER,
EXPRESSED OR IMPLIED, WITH RESPECT TO THE PROPERTY, INCLUDING, BUT NOT LIMITED
TO, ANY WARRANTIES OR REPRESENTATIONS AS TO HABITABILITY, MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, TITLE (OTHER THAN SELLER’S LIMITED WARRANTY OF
TITLE TO BE  SET FORTH IN THE DEED), ZONING, TAX CONSEQUENCES, LATENT OR PATENT
PHYSICAL OR ENVIRONMENTAL CONDITION, UTILITIES,  OPERATING HISTORY OR
PROJECTIONS, VALUATION, GOVERNMENTAL APPROVALS, THE COMPLIANCE OF THE PROPERTY
WITH GOVERNMENTAL LAWS, THE TRUTH, ACCURACY OR COMPLETENESS OF THE DELIVERIES OR
ANY OTHER INFORMATION PROVIDED BY OR ON BEHALF OF SELLER TO PURCHASER, OR ANY
OTHER MATTER OR THING REGARDING THE PROPERTY. PURCHASER ACKNOWLEDGES AND AGREES
THAT UPON CLOSING SELLER SHALL SELL AND CONVEY TO PURCHASER AND PURCHASER SHALL
ACCEPT THE PROPERTY “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT FOR THE EXCEPTED
CLAIMS.  PURCHASER HAS NOT RELIED AND SHALL NOT RELY ON, AND SELLER IS NOT
LIABLE FOR OR BOUND BY, ANY EXPRESSED OR IMPLIED WARRANTIES, GUARANTIES,
STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO THE PROPERTY OR
RELATING THERETO (INCLUDING SPECIFICALLY, WITHOUT LIMITATION, THE DELIVERIES)
MADE OR FURNISHED BY SELLER, THE MANAGER OF THE PROPERTY, OR ANY REAL ESTATE
BROKER OR AGENT REPRESENTING OR PURPORTING TO REPRESENT SELLER, TO WHOMEVER MADE
OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR IN WRITING, EXCEPT FOR THE EXCEPTED
CLAIMS.  

PURCHASER REPRESENTS TO SELLER THAT PURCHASER HAS CONDUCTED, OR SHALL CONDUCT
PRIOR TO CLOSING, SUCH INVESTIGATIONS OF THE PROPERTY, INCLUDING BUT NOT LIMITED
TO, THE PHYSICAL AND ENVIRONMENTAL CONDITIONS THEREOF, AS PURCHASER DEEMS
NECESSARY TO SATISFY ITSELF AS TO THE CONDITION OF THE PROPERTY AND THE
EXISTENCE OR NONEXISTENCE OR CURATIVE ACTION TO BE TAKEN WITH RESPECT TO ANY
HAZARDOUS OR TOXIC SUBSTANCES ON OR DISCHARGED FROM THE PROPERTY, AND SHALL RELY
SOLELY UPON SAME AND NOT UPON

23

--------------------------------------------------------------------------------

 

ANY INFORMATION PROVIDED BY OR ON BEHALF OF SELLER OR ITS AGENTS OR EMPLOYEES
WITH RESPECT THERETO, OTHER THAN EXCEPT FOR THE EXCEPTED CLAIMS.  UPON CLOSING,
PURCHASER SHALL ASSUME THE RISK THAT ADVERSE MATTERS, INCLUDING BUT NOT LIMITED
TO, CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL AND ENVIRONMENTAL CONDITIONS, MAY
NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATIONS, AND PURCHASER, UPON
CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED SELLER (AND
SELLER’S RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, MEMBERS, SHAREHOLDERS,
EMPLOYEES AND AGENTS) FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF
ACTION (INCLUDING CAUSES OF ACTION IN TORT), LOSSES, DAMAGES, LIABILITIES, COSTS
AND EXPENSES (INCLUDING ATTORNEYS’ FEES AND COURT COSTS) OF ANY AND EVERY KIND
OR CHARACTER, KNOWN OR UNKNOWN, WHICH PURCHASER MIGHT HAVE ASSERTED OR ALLEGED
AGAINST SELLER (AND SELLER’S RESPECTIVE OFFICERS, DIRECTORS, PARTNERS, MEMBERS,
SHAREHOLDERS, EMPLOYEES AND AGENTS) AT ANY TIME BY REASON OF OR ARISING OUT OF
ANY LATENT OR PATENT CONSTRUCTION DEFECTS OR PHYSICAL CONDITIONS, VIOLATIONS OF
ANY APPLICABLE LAWS (INCLUDING, WITHOUT LIMITATION, ANY ENVIRONMENTAL LAWS) AND
ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR MATTERS REGARDING
THE PROPERTY.  

ARTICLE 10:
MISCELLANEOUS

10.1Confidentiality

. Prior to Closing, Purchaser and its representatives shall hold in strictest
confidence all data and information obtained with respect to Seller or its
business, whether obtained before or after the execution and delivery of this
Agreement, and shall not disclose the same to others; provided, however, that it
is understood and agreed that Purchaser may disclose such data and information
to the employees, consultants, accountants, attorneys, insurers, prospective and
current lenders and investors of Purchaser (collectively, “Purchaser’s
Representatives”) provided that such persons are instructed to treat such data
and information confidentially (collectively, “Confidential
Information”).  Notwithstanding the foregoing, Purchaser or Purchaser’s
Representatives shall have the right to contact governmental authorities in
order to obtain a zoning and code compliance letter or report or a Phase I
environmental report or make other routine inquiries (not involving face-to-face
meetings).  Notwithstanding the foregoing, the term “Confidential Information”
and the provisions of this Section 10.1 shall not include information which: (i)
is already known to Purchaser, is already in Purchaser’s possession or was
already available or becomes available to Purchaser from non- Seller sources not
known by Purchaser to be subject to any confidentiality obligations to Seller;
(ii) is or becomes generally available to the public other than as a result of a
disclosure by Purchaser or any of Purchaser’s Representatives; (iii) is
independently developed by Purchaser without the use of information disclosed by
or on behalf of Seller or (iv) is necessary or required to be disclosed by law
or by regulatory or judicial process or court order, or in connection with any
dispute between Seller and Purchaser.  If this Agreement is terminated,
Purchaser shall promptly return to Seller any statements, documents, schedules,
exhibits or other written information obtained from Seller in connection with
this Agreement or the transaction contemplated herein, except for electronic
copies or emailed copies which may be retained by Purchaser or

24

--------------------------------------------------------------------------------

 

Purchaser’s Representatives in accordance with Purchaser’s or Purchaser’s
Representatives corporate document retention policies and maintained in a
confidential manner in accordance with the confidentiality obligations under
this Agreement, and provided however, Purchaser shall not be required to deliver
to Seller any of Purchaser’s reports prepared or obtained in connection with the
Property.   In the event of a breach or threatened breach by Purchaser or its
agents or representatives of this Section 10.1, Seller shall be entitled to an
injunction restraining Purchaser or its agents or representatives from
disclosing, in whole or in part, such confidential information.  Nothing herein
shall be construed as prohibiting Seller from pursuing any other available
remedy at law or in equity for such breach or threatened breach.  The provisions
of this Section 10.1 shall survive Closing or any termination of this Agreement
for a period of one year.

10.2Public Disclosure

. Prior to Closing, any press release to the public of information with respect
to the sale contemplated herein or any matters set forth in this Agreement shall
be made only in the form approved by Purchaser and Seller and their respective
counsel.  Notwithstanding the foregoing, to the extent Purchaser is advised by
its legal counsel that Purchaser is required by applicable laws or regulations,
or the rules and regulations of any applicable securities exchange or securities
regulator, to make public disclosure of the existence of this Agreement, the
terms of this Agreement or the transactions contemplated herein, Purchaser may
make such public disclosure, without the consent of Seller, to the extent deemed
necessary by Purchaser or Purchaser’s legal counsel.

10.3Discharge of Obligations

. The acceptance of each Deed by Purchaser shall be deemed to be a full
performance and discharge of every representation and warranty made by Seller
herein and every agreement and obligation on the part of Seller to be performed
pursuant to the provisions of this Agreement, except those which are herein
specifically stated to survive Closing.

10.4Assignment

. Purchaser may not assign its rights under this Agreement to anyone other than
a Permitted Assignee (as defined in this Section 10.4 below) without first
obtaining Seller’s written approval which may be given or withheld in Seller’s
sole discretion.  Subject to the conditions set forth in this Section 10.4,
Purchaser may assign its rights under this Agreement to a Permitted Assignee
without the prior written consent of Seller. If Purchaser desires to assign its
rights under this Agreement to a Permitted Assignee effective as of the Closing
Date, Purchaser shall send written notice to Seller at least five (5) business
days prior to the Closing Date of such election to assign this Agreement to a
Permitted Assignee stating the name and, if applicable, the constituent persons
or entities of the Permitted Assignee.  Such assignment shall not become
effective until such Permitted Assignee executes an instrument reasonably
satisfactory to Seller in form and substance whereby the Permitted Assignee
expressly assumes each of the obligations of Purchaser under this Agreement,
including specifically, without limitation, all obligations concerning the
Earnest Money.  No assignment shall release or otherwise relieve Purchaser from
any obligations hereunder.  For purposes of this Section 10.4, the term
“Permitted Assignee” shall mean any entity directly, or indirectly owned by,
controlled by or under common control with Purchaser or Teachers Insurance and
Annuity Association of America; and the term “control” means the power to direct
the management of such entity through voting rights, ownership or contractual
obligations.

25

--------------------------------------------------------------------------------

 

10.5Notices

. Any notice pursuant to this Agreement shall be given in writing by (a)
personal delivery, or (b) reputable overnight delivery service with proof of
delivery, or (c) United States Mail, postage prepaid, registered or certified
mail, return receipt requested, or (d) e-mail transmission sent to the intended
addressee at the address set forth below, or to such other address or to the
attention of such other person as the addressee shall have designated by written
notice sent in accordance herewith, and shall be deemed to have been given
either at the time of personal delivery, or, in the case of expedited delivery
service or mail, as of the date of first attempted delivery at the address and
in the manner provided herein, or, in the case of e-mail transmission, as of the
date of the e-mail transmission.  Notices given by counsel to a party in
accordance with the above shall be deemed given by such party Unless changed in
accordance with the preceding sentence, the addresses for notices given pursuant
to this Agreement shall be as follows:

 

If to Seller:

SWH Wyatt DeFoor Hills LLC

SWH Wyatt 2282 DeFoor Hills LLC

3350 Riverwood Parkway

Suite 400

Atlanta, Georgia 30339

Attention:  McKittrick Simmons

E-mail: McKittrick@swhco.com

 

with a copy to:Sheley, Hall & Williams, P.C.

303 Peachtree Street, NE

Suite 4440

Atlanta, GA 30308

Attention:  Ryan J. Metzler, Esq.

Telephone No.  404.880.1361

E-mail: Rmetzler@sheleyhall.com

 

If to Purchaser:THRE Global Investments LLC

501 Brickell Key Drive, Suite 504

Miami, FL 33131

Attention:  Alexander Hancock

Telephone No. (305) 921-6818

E-mail: alex.hancock@threalestate.com

 

with a copy to: THRE Global Investments LLC

c/o Nuveen

4675 MacArthur Court, Suite 1100

Newport Beach, CA 92660

Attention:  William M. Miller, Esq.

Telephone No. (949) 809-2673

E-mail: william.miller@nuveen.com

 

26

--------------------------------------------------------------------------------

 

with a copy to: Munsch Hardt Kopf & Harr, P.C.

700 Milam Street, Suite 2700
Houston, Texas 77002

Attention:  Mark S. Biskamp, Esq.

Telephone No. (713) 222-4023

E-mail: mbiskamp@munsch.com

 

10.6Modifications

. This Agreement cannot be changed orally, and no executory agreement shall be
effective to waive, change, modify or discharge it in whole or in part unless
such executory agreement is in writing and is signed by the parties against whom
enforcement of any waiver, change, modification or discharge is sought.

10.7Tenant Notification Letters

. Purchaser shall deliver to each and every tenant of the Property under a Lease
thereof a Tenant Notice Letter.  The provisions of this paragraph shall survive
Closing.

10.8Calculation of Time Periods

.  Unless otherwise specified, in computing any period of time described in this
Agreement, the day of the act or event after which the designated period of time
begins to run is not to be included and the last day of the period so computed
is to be included, unless such last day is a Saturday, Sunday or legal holiday
under the laws of the State in which the Property is located, in which event the
period shall run until the end of the next day which is neither a Saturday,
Sunday or federal holiday. The final day of any such period shall be deemed to
end at 5 p.m. (local time at the Property).

10.9Successors and Assigns

. Subject to Section 10.4 hereof, the terms and provisions of this Agreement are
to apply to and bind the permitted successors and assigns of the parties hereto.

10.10Entire Agreement

. This Agreement, including the Exhibits, contains the entire agreement between
the parties pertaining to the subject matter hereof and fully supersedes all
prior written or oral agreements and understandings between the parties
pertaining to such subject matter.

10.11Further Assurances

. Each party agrees that it shall without further consideration execute and
deliver such other documents and take such other action, whether prior or
subsequent to Closing, as may be reasonably requested by the other party to
consummate more effectively the poses or subject matter of this
Agreement.  Without limiting the generality of the foregoing, Purchaser shall,
if requested by Seller, execute acknowledgments of receipt with respect to any
materials delivered by Seller to Purchaser with respect to the Property.  The
provisions of this Section 10.11 shall survive Closing.

10.12Counterparts

. This Agreement may be executed in counterparts, and all such executed
counterparts shall constitute the same agreement.  It shall be necessary to
account for only one such counterpart in proving this Agreement.  To facilitate
the execution and delivery of this Agreement, the parties may execute and
exchange counterparts of the signature pages by PDF attachment to e-mail, and
the signature page of either party to any counterpart may be appended to any
other counterpart.

27

--------------------------------------------------------------------------------

 

10.13Severability

. If any provision of this Agreement is determined by a court of competent
jurisdiction to be invalid or unenforceable, the remainder of this Agreement
shall nonetheless remain in full force and effect.

10.14Applicable Law

.  This Agreement is performable in the state in which the Property is located
and shall in all respects be governed by, and construed in accordance with, the
substantive federal laws of the United States and the laws of such
state.  Purchaser and Seller agrees that the provisions of this Section 10.14
shall survive the Closing of the transaction contemplated by this Agreement.

10.15No Third Party Beneficiary

.  The provisions of this Agreement and of the documents to be executed and
delivered at Closing are and shall be for the benefit of Seller and Purchaser
only and are not for the benefit of any third party, and accordingly, no third
party shall have the right to enforce the provisions of this Agreement or of the
documents to be executed and delivered at Closing.

10.16Exhibits and Schedules

.  The following schedules or exhibits attached hereto shall be deemed to be an
integral part of this Agreement:

Exhibit A-1 -Legal Description of the 2300 Land

Exhibit A-2-Legal Description of the 2282 Land

Exhibit B -Personal Property Schedule

Exhibit C - Lease Schedule

Exhibit D -Operating Agreements Schedule

Exhibit E -List of Deliveries

Exhibit F -Tenant Estoppel Form

Exhibit G -Brokerage Agreements

Exhibit H-1 -Deed for 2282 Seller

Exhibit H-2-Deed for 2300 Seller

Exhibit I -Bill of Sale

Exhibit J -Assignment and Assumption of Leases

Exhibit K -Assignment and Assumption of Operating Agreements

Exhibit L -Tenant Notice Letter

Exhibit M-1 -Seller Certificate for 2282 Seller

Exhibit M-2-Seller Certificate for 2300 Seller

Exhibit N-1-FIRPTA Affidavit for 2282 Seller

Exhibit N-2-FIRPTA Affidavit for 2300 Seller

 

Exhibit O        -

Certification of Partial Rent Roll for Reliance Worldwide Corporation

Exhibit P-1 -Seller’s Affidavit of Residence for 2282 Seller

Exhibit P-2-Seller’s Affidavit of Residence for 2300 Seller

Exhibit Q -Broker’s Lien Waiver

Exhibit R-Escrow Agreement

 

Schedule 5.1(e) -

Outstanding Tenant Improvement Costs and Leasing Commissions

Schedule 5.1(g) -RWC Partial Rent Roll

Schedule 5.1(q) -Construction Contracts

28

--------------------------------------------------------------------------------

 

Schedule 6.1 -Escrow Instructions

 

10.17Captions

. The section headings appearing in this Agreement are for convenience of
reference only and are not intended, to any extent and for any purpose, to limit
or define the text of any section or any subsection hereof.

10.18Construction

. The parties acknowledge that the parties and their counsel have reviewed and
revised this Agreement and that the normal rule of construction to the effect
that any ambiguities are to be resolved against the drafting party shall not be
employed in the interpretation of this Agreement or any exhibits or amendments
hereto.

10.19Termination of Agreement

. It is understood and agreed that if either Purchaser or Seller terminates this
Agreement pursuant to a right of termination granted hereunder, such termination
shall operate to relieve Seller and Purchaser from all obligations under this
Agreement, except for such obligations as are specifically stated herein to
survive the termination of this Agreement.

10.20Survival

.  The provisions of the following Sections of this Agreement shall survive
Closing (and if a shorter time period after Closing for survival is set forth in
such provision, the survival will be for such shorter period) and shall not be
merged into the execution and delivery of the Deed: 3.1(c); 4.2(n); 4.4; 5.1,
5.2, 5.3; 5.6; 6.2, 6.4, 8.1; 9.1; 9.2; 10.1; 10.7; 10.11; 10.14; 10.23; and
this 10.20.

10.21TIME OF ESSENCE

.  TIME IS OF THE ESSENCE WITH RESPECT TO EACH AND EVERY PROVISION OF THIS
AGREEMENT.

10.22Portfolio Purchase.  It is the intent of Seller and Purchaser that the
Property is to be sold by Seller and purchased by Purchaser as an entire
portfolio, upon the terms and conditions herein.  Any termination of this
Agreement pursuant to the terms and conditions hereof shall be a termination
with respect to the entire portfolio.

10.23Audit Information.  Purchaser has advised Seller that Purchaser must comply
with Securities and Exchange Commission Regulations S-X (17 C.F.R. § Part 210)
(“Regulation S-X”), including, but not limited to, Item 3-14, which requires
Purchaser to cause to be prepared three (3) years of audited income statements
for the Property.  Seller shall provide Purchaser, at either no cost or nominal
cost to Seller, any reasonable financial information, financial statements and
supporting documentation in Seller’s possession or under Seller’s control as are
reasonably necessary for Purchaser’s auditors to prepare such audited income
statements in compliance with Regulation S-X.  The provisions of this Section
10.23 shall survive the Closing.

[SIGNATURES COMMENCE ON THE FOLLOWING PAGE]

29

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the Effective Date.

SELLER:

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:  Sweetwater Wyatt DH Capital LLC,

a Georgia limited liability company,

its Manager

 

 

By: /s/ G. McKittrick Simmons

Name:  G. McKittrick Simmons

Title: Manager

 

 

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:  Sweetwater Wyatt 2282 Capital LLC,

a Georgia limited liability company,

its Manager

 

 

By: /s/ G. McKittrick Simmons

Name: G. McKittrick Simmons

Title: Manager

 

 

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 




Signature Page to

Purchase and Sale Agreement for

2300 & 2282 Defoor Hills

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM THE PREVIOUS PAGE]

 

 

 

PURCHASER:

 

THRE GLOBAL INVESTMENTS LLC,

a Delaware limited liability company

 

 

 

By: /s/ Alexander Hancock

Name: Alexander Hancock

Title: Authorized Signer




Signature Page to

Purchase and Sale Agreement for

2300 & 2282 Defoor Hills

--------------------------------------------------------------------------------

 

AGREEMENT OF ESCROW AGENT

The undersigned has executed this Agreement solely to confirm its agreement to
hold the Earnest Money in escrow in accordance with the provisions of this
Agreement.

CHICAGO TITLE INSURANCE COMPANY

 

By: /s/ Matthew S. Bliwise

Name: Matthew S. Bliwise

Title: Vice President

 

 

 

Signature Page to

Purchase and Sale Agreement for

2300 & 2282 Defoor Hills

--------------------------------------------------------------------------------

 

Exhibit A-1

LEGAL DESCRIPTION OF THE 2300 LAND

[g201806181923148536433.jpg]

 

 

A-1-1

--------------------------------------------------------------------------------

 

Exhibit A-2

LEGAL DESCRIPTION OF THE 2282 LAND

[g201806181923148666434.jpg]

 

 

A-2-1

--------------------------------------------------------------------------------

 

Exhibit B

PERSONAL PROPERTY SCHEDULE

DeFOOR HILLS PERSONAL ITEMS

 

 

6

IRON / WOOD CHAIRS

 

 

 

Tools

1

Husky Tool Bag 9" All Trade bag

1

Husky 7- Piece Nut Driver Set

1

8 " Long Nose Pliers Side Cutting

1

Husky Lineman's Pliers

1

Klein #11055 Wire Strippers 10- 18 AWG

1

Channellock GS-1 420 9.5" Adj. Pliers

1

Channellock GS-1 426 6.5" Adj. Pliers

1

Crescent AT2610CVS 6" and 10" Adj. Wrench Set

1

Milwaukee 11-in-1 Screwdiver/ Nut Driver

1

Eklind #13222 Ball Hex L Metric/ STD Allen Wrench 22pc

1

Flashlight

1

Stanley #10-499 Quick Change Utility Knife

1

Commercial Electric meter S/N 27140138

1

Klein tools- Volt tester 50-1000VAC

1

1 gal pump sprayer

1

Hex pipe wrench

1

Water key

1

Ryobi hammer drill / driver kit

1

Dill bits - ryobi 17 pc set

1

Hammer / smooth head

2

8' ladders 300lbs

1

24' EXTENSION LADDER

 

 

 

 

 

 

B-1

--------------------------------------------------------------------------------

 

Exhibit C

LEASE SCHEDULE

Reliance Worldwide Corporation

 

1.

Lease dated May 8, 2017

 

2.

First Amendment to Lease dated March 1, 2018

 

3.

Confirmation of Commencement of Lease dated February 27, 2018

Crisp Video Group Inc.

 

1.

Lease dated November 21, 2016

 

2.

Guaranty dated November 22, 2016

 

3.

Confirmation of Commencement of Lease dated April 11, 2017

Kimball Office Inc.

 

1.

Lease dated July 11, 2017

 

2.

Guaranty dated July 11, 2017

 

3.

Confirmation of Commencement of Lease dated January 8, 2018

 

 

 

C-1

--------------------------------------------------------------------------------

 

Exhibit D

OPERATING AGREEMENTS SCHEDULE

 

1.

Service Contract dated March 22, 2017 with Allied Universal Security Services

 

2.

Service Contract dated September 27, 2016 with Environmental Service Partners,
LLC

 

3.

Service Contract dated March 6, 2017 with Davis Landscape

 

4.

Undated Service Contract with Waste Pro Atlanta

 

5.

Standard Commercial Fire Agreement dated July 1, 2016 with Fleetwood Security
and Electronic Services, Inc. for the 2282 Parcel

 

6.

Standard Commercial Fire Agreement dated July 1, 2016 with Fleetwood Security
and Electronic Services, Inc. for the 2300 Parcel

 

 

 

D-1

--------------------------------------------------------------------------------

 

Exhibit E

LIST OF DELIVERIES

 

1.

Leases

 

2.

Operating Agreements

 

3.

Existing survey

 

4.

Environmental Reports

 

5.

2017 real estate tax bills

 

6.

Existing title insurance policies

7.Current tax bills and copies of all paperwork relating to any recent tax
reassessment.

8.All building and occupancy permits and licenses.

9.A copy of the architect’s certificate indicating compliance with ADA
requirements.

10.Any current or pending litigation at the properties.

11.A list of Personal Property to be conveyed upon sale.

12.One complete set of plans and specifications, a geo-technical report and all
other drawings and contracts relating to the construction of the Property,
including any alterations and tenant improvements.

13.Any study discussing if the building is in a flood plain.

14.All major mechanical records indicating maintenance and service records and
warranty agreements for all real or personal property.

15.Copies of engineering, environmental and physical inspection reports
commissioned by Seller that pertain to the Property.

16.All existing warranties and guaranties

17.Final unconditional lien releases

18.Income and expense information for the current and prior calendar years
pertaining to the operation of the Property

19.A current rent roll

Notwithstanding the foregoing, Seller shall have no obligation to disclose (a)
any communications, inspection reports, weekly construction meeting notes and/or
minutes or the

E-1

--------------------------------------------------------------------------------

 

like, between Seller and Seller’s general contractor or other contractors
engaged by Seller, and (b) any internally prepared reports of Seller including
underwriting models.

 

 

E-2

--------------------------------------------------------------------------------

 

Exhibit F

TENANT ESTOPPEL FORM

[Date]

 

[PURCHASER] and its successors and assigns (“Purchaser”)

 

_________________________

 

_________________________

 

 

 

Re:

Lease dated _________________________, ___ (the “Lease”) executed between
(“Landlord”), and _________________ (“Tenant”), for those premises located at
__________________________________

 

Gentlemen:

 

The undersigned Tenant understands that you or your assigns intend to acquire
that property located at ____________ (the “Property”) from ______________.  The
undersigned Tenant does hereby certify to you as follows:

 

A.

A true and correct schedule of all documents constituting the Lease is attached
hereto as Exhibit A.  There are no other agreements, written or oral, affecting
or relating to Tenant’s lease of the leased premises described in the Lease (the
“Premises”) or any other portion of the Property.

 

B.

The Lease is in full force and effect and has not been modified, supplemented,
or amended except as set forth on Exhibit A.

 

 

C.

The square footage of the Premises is:______________________________.

 

D.

The commencement date of the Lease is:__________________________

 

E.

The expiration date of the Lease is (exclusive of renewal periods):
________________________

 

F.

Tenant has not paid a security or other deposit with respect to the Lease,
except as follows: __________________.  The security deposit, if any, has not
been applied by the Landlord to the payment of rent or any other amounts due
under the Lease.

 

G.

Tenant has fully paid rent on account of the month of ______________________.

 

F-1

--------------------------------------------------------------------------------

 

H.

Tenant has not paid any rentals in advance except for the current month of
___________________, 201___.

 

I. Base rent is currently payable in the amount of $___________ per month.

J.Tenant is currently paying estimated payments of additional rent of
$__________ on account of real estate taxes, insurance, and common area
maintenance expenses.  Select correct alternative: A  Tenant pays its full
proportionate share of real estate taxes, insurance, and common area maintenance
expenses  OR  B  Tenant pays Tenant’s proportionate share of the increase in
real estate taxes and insurance over the [base year/base amount] of
_____________ and its full proportionate share of common area maintenance
charges OR C  ________________________________________.

K.

Tenant has the following renewal periods under the Lease: ____________________

 

L.

Tenant has the following rights of first refusal to lease space in the Property:
_____________________________________________

 

M.

Tenant has the following right to terminate the
Lease:_________________________________________

 

N.

Tenant has no rights of first refusal or options to purchase the Property.

 

O.

The Tenant has accepted and is now in sole possession of the Premises and has
commenced paying rent under the Lease.  Any construction, build out,
improvements, alterations or additions to the Premises required under the Lease
have been completed in accordance with the Lease.

 

P.

The Tenant has not subleased any part of the Premises or assigned the Lease.

 

Q.

No free rent exists under the terms of the Lease, except as
follows:__________________

 

R.

As of this date, the Lease is in full force and effect and to the best of
Tenant’s knowledge there is no violation of or default under the Lease on the
part of the Landlord or the Tenant and no existing condition which, although not
presently a default, may result in a default under the Lease. There is no
present offset of rent and the Tenant has no knowledge of any circumstances
which would give rise to any credit or set-off against the obligation for
present or future rentals under the Lease.

 

The undersigned Tenant has executed this certificate with the knowledge and
agreement that the undersigned will be bound by the statements contained herein
and that they may be relied upon by Purchaser, any mortgagee of the Property,
and their respective successors and assigns.




F-2

--------------------------------------------------------------------------------

 

Sincerely,

 

TENANT:

 

____________________________________

(Typed name of Tenant)

 

By: _________________________________

[Signature]

Name:

Title:

 

 

 

 




F-3

--------------------------------------------------------------------------------

 

EXHIBIT A

 

[Insert schedule of lease documents]

 

 

 

F-4

--------------------------------------------------------------------------------

 

Exhibit G

BROKERAGE AGREEMENTS

 

1.

Commission Agreement dated May XX, 2017, by and among SWH WYATT DEFOOR HILLS
LLC, SWH WYATT 2282 DEFOOR HILLS LLC, and SCOTLAND WRIGHT & ASSOCIATES, LLC.

 

2.

Commission Agreement dated July 21, 2017, by and among SWH WYATT DEFOOR HILLS
LLC, SWH WYATT 2282 DEFOOR HILLS LLC, and COLLIERS INTERNATIONAL – ATLANTA, LLC.

 

3.

Commission Agreement dated November 15, 2016, by and among SWH WYATT DEFOOR
HILLS LLC, SWH WYATT 2282 DEFOOR HILLS LLC, and WEINSTOCK REALTY & DEVELOPMENT,
LLC.

 

G-1

--------------------------------------------------------------------------------

 

 

 

EXHIBIT H-1

 

After Recording Return to:

Munsch Hardt Kopf & Harr, P.C.
700 Milam Street, Suite 2700
Houston, Texas 77002
Attention: Mark S. Biskamp

LIMITED WARRANTY DEED

SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability company
(“Grantor”), for and in consideration of the sum of TEN AND NO/100 DOLLARS
($10.00) and other good and valuable consideration paid in hand to Grantor by
____________________________, a ____________________________ (“Grantee”), the
receipt and sufficiency of which is hereby acknowledged, has CONVEYED, and by
these presents does CONVEY unto Grantee all of Grantor’s right, title and
interest in and to that certain parcel of land located in Fulton County, Georgia
and legally described in Exhibit A attached hereto, together with all buildings,
improvements and fixtures located thereon and owned by Grantor as of the date
hereof and all right, title and interest, if any, that Grantor may have in and
to all rights, privileges and appurtenances pertaining thereto including all of
Grantor’s right, title and interest, if any, in and to all rights-of-way, open
or proposed streets, alleys, easements, strips or gores of land adjacent thereto
(herein collectively called the “Real Property”).

This conveyance is made by Grantor and accepted by Grantee subject to the
matters set forth on Exhibit B attached hereto (collectively, the “Permitted
Exceptions”).

TO HAVE AND TO HOLD the Real Property together with all improvements located
thereon all and singular the rights and appurtenances thereto in anywise
belonging, subject to the Permitted Exceptions, unto Grantee, its legal
representatives, successors and assigns forever.

Grantor, as its sole warranty herein, specially warrants to Grantee, its
successors and assigns, that it will forever defend title to the Real Property
(subject to the Permitted Exceptions) against only those claims of persons
claiming to title or to or asserting claims affecting title to the Real
Property, or any part thereof, by, through or under Grantor, but not otherwise.

[Remainder of page intentionally blank]




H-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Deed has been executed by Grantor as of ______________,
2018 to be effective as of ______________, 2018.

 

Signed, sealed and delivered in the

presence of:

GRANTOR:

 

 

Unofficial Witness

 

 

 

Notary Public

 

My Commission Expires:

 

[Notary Seal]

 

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By: Sweetwater Wyatt 2282 Capital LLC,

a Georgia limited liability company,
its Manager

 

By:
G. McKittrick Simmons

Manager

    


 

 




H-2

--------------------------------------------------------------------------------

 

EXHIBIT A

LEGAL DESCRIPTION

[g201806181923173956435.jpg]




H-3

--------------------------------------------------------------------------------

 

EXHIBIT B

PERMITTED EXCEPTIONS

[To Be Attached]

 

 

H-4

--------------------------------------------------------------------------------

 

EXHIBIT H-2

 

After Recording Return to:

Munsch Hardt Kopf & Harr, P.C.
700 Milam Street, Suite 2700
Houston, Texas 77002
Attention: Mark S. Biskamp

LIMITED WARRANTY DEED

SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability company (“Grantor”), for
and in consideration of the sum of TEN AND NO/100 DOLLARS ($10.00) and other
good and valuable consideration paid in hand to Grantor by
____________________________, a ____________________________ (“Grantee”), the
receipt and sufficiency of which is hereby acknowledged, has CONVEYED, and by
these presents does CONVEY unto Grantee all of Grantor’s right, title and
interest in and to that certain parcel of land located in Fulton County, Georgia
and legally described in Exhibit A attached hereto, together with all buildings,
improvements and fixtures located thereon and owned by Grantor as of the date
hereof and all right, title and interest, if any, that Grantor may have in and
to all rights, privileges and appurtenances pertaining thereto including all of
Grantor’s right, title and interest, if any, in and to all rights-of-way, open
or proposed streets, alleys, easements, strips or gores of land adjacent thereto
(herein collectively called the “Real Property”).

This conveyance is made by Grantor and accepted by Grantee subject to the
matters set forth on Exhibit B attached hereto (collectively, the “Permitted
Exceptions”).

TO HAVE AND TO HOLD the Real Property together with all improvements located
thereon all and singular the rights and appurtenances thereto in anywise
belonging, subject to the Permitted Exceptions, unto Grantee, its legal
representatives, successors and assigns forever.

Grantor, as its sole warranty herein, specially warrants to Grantee, its
successors and assigns, that it will forever defend title to the Real Property
(subject to the Permitted Exceptions) against only those claims of persons
claiming to title or to or asserting claims affecting title to the Real
Property, or any part thereof, by, through or under Grantor, but not otherwise.

[Remainder of page intentionally blank]




H-1

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Deed has been executed by Grantor as of ______________,
2018 to be effective as of ______________, 2018.

 

Signed, sealed and delivered in the

presence of:

GRANTOR:

 

 

Unofficial Witness

 

                                                                                                                                                                              

 

Notary Public

 

My Commission Expires:

 

[Notary Seal]

 

SWH WYATT  DEFOOR HILLS LLC,

a Georgia limited liability company

 

By: Sweetwater Wyatt DH Capital LLC,

a Georgia limited liability company,
its Manager

 

By: _____________________
G. McKittrick Simmons

Manager

    


 

 




H-2

--------------------------------------------------------------------------------

 

 

EXHIBIT A

LEGAL DESCRIPTION

 

[g201806181923174356436.jpg]




H-3

--------------------------------------------------------------------------------

 

EXHIBIT B

PERMITTED EXCEPTIONS

[To Be Attached]

 

 

 

H-4

--------------------------------------------------------------------------------

 

EXHIBIT I

BILL OF SALE

THIS BILL OF SALE (“Bill of Sale”) is made this ____ day of _________, 2018 by
SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability company, and SWH
WYATT DEFOOR HILLS LLC, a Georgia limited liability company (collectively,
“Seller”), in favor of ________________, a _____________________, whose mailing
address is ____________________________ (“Purchaser”).

W I T N E S S E T H:

WHEREAS, Seller, and Purchaser entered into that certain Purchase and Sale
Agreement dated as of __________, 2018 (the “Agreement”).  Any term with its
initial letter capitalized and not otherwise defined herein shall have the
meaning set forth in the Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, Seller does hereby absolutely and
unconditionally give, grant, bargain, sell, transfer, set over, assign, convey,
release, confirm and deliver to Purchaser all of Seller’s right, title and
interest in and to the Personal Property and Intangibles in its “AS IS”
condition without representation or warranty of any kind whatsoever except as
set forth in and subject to the terms of the Agreement.

SELLER EXPRESSLY DISCLAIMS A WARRANTY OF MERCHANTABILITY AND WARRANTY FOR
FITNESS FOR A PARTICULAR PURPOSE.

This Bill of Sale shall be binding upon and inure to the benefit of the
successors and assigns, of Purchaser and Seller.

This Bill of Sale shall be governed by, interpreted under, and construed and
enforceable in accordance with, the laws of the State of Georgia.

 

[SIGNATURE PAGE FOLLOWS]

 

 

I-1

--------------------------------------------------------------------------------

 

SELLER:

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt 2282 Capital LLC,

 



             a Georgia limited liability company,
its Manager

 

 



            By:_____________________
                 G. McKittrick Simmons

 



                 Manager

 

 

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt DH Capital LLC,

 



            a Georgia limited liability company,
its Manager

 

 



            By: _____________________
                  G. McKittrick Simmons

 



                   Manager

 

 

 

I-2

--------------------------------------------------------------------------------

 

EXHIBIT J

ASSIGNMENT AND ASSUMPTION OF LEASES

THIS ASSIGNMENT AND ASSUMPTION OF LEASES (“Assignment”) is entered as of this
____ day of _____, 2018 by and between SWH WYATT 2282 DEFOOR HILLS LLC, a
Georgia limited liability company with its offices at 3350 Riverwood Parkway,
Suite 400, Atlanta, GA, 30339, and SWH WYATT DEFOOR HILLS LLC,  a Georgia
limited liability company with its offices at 3350 Riverwood Parkway, Suite 400,
Atlanta, GA, 30339  (collectively, “Assignor”), and __________________________,
a __________ whose mailing address is ______________________________________
__________________________ (“Assignee”).

WHEREAS, in accordance with that certain Purchase and Sale Agreement
(“Agreement”) dated as of _________________, 2018, between Assignor, as Seller,
and THRE Global Investments LLC, a Delaware limited liability company,
predecessor-in-interest to Assignee, as Purchaser, Assignor has agreed to convey
to Assignee that certain Property located at 2282 and 2300 Defoor Hills Road,
Atlanta, GA, 30318, as more particularly described on Exhibits A-1 and A-2 to
the Agreement (capitalized terms used in this Assignment and not specifically
defined herein will have the meanings ascribed to them in the Agreement); and

WHEREAS, Assignor desires to assign its interests in and Assignee desires to
accept the assignment of Assignor’s interest in the Leases on the terms and
conditions provided herein including Assignee’s assumption of Assignor’s
obligations under the Leases; and

NOW, THEREFORE, IN CONSIDERATION of the purchase of the Property by Assignee
from Assignor, and for $10.00 and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Assignment of Leases.

Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Leases described on Exhibit A
attached hereto and made a part hereof including any security deposits
thereunder held by Assignor and any lease guaranties pertaining to the Leases.

Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to the Leases, and assumes all the obligations of Assignor under
and arising out of the Leases which are applicable to the period from and after
the date hereof and of the obligations of Assignor respecting the security
deposits turned over or credited to Assignee; and Assignee will hold Assignor
harmless and free from any liability with reference to the security deposits to
the extent same are received by or credited to Assignee.

2.Successors and Assigns.

All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

J-1

--------------------------------------------------------------------------------

 

 

3.Authority.

Assignor and Assignee covenant and represent to each other that they have the
power and authority to enter into this Assignment and that the persons duly
executing this Assignment on behalf of Assignor and Assignee, respectively, have
the requisite power and authority to do so.

4.Counterparts.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.

5.Governing Law.

This Assignment will be governed by and construed in accordance with the laws of
the State of Georgia without reference to such State’s conflicts of laws
principles.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

ASSIGNOR:

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt 2282 Capital LLC,

 



             a Georgia limited liability company,
its Manager

 

 



            By:_____________________
                 G. McKittrick Simmons

 



                 Manager

 

J-2

--------------------------------------------------------------------------------

 

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt DH Capital LLC,

 



            a Georgia limited liability company,
its Manager

 

 



            By: _____________________
                  G. McKittrick Simmons

 



                  Manager

 

 

 

 

 

ASSIGNEE:

,
a________________________________________


By:

Name:

Title:

 

J-3

--------------------------------------------------------------------------------

 

EXHIBIT K

ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS AND CONSTRUCTION CONTRACTS

THIS ASSIGNMENT AND ASSUMPTION OF OPERATING AGREEMENTS AND CONSTRUCTION
CONTRACTS (“Assignment”) is entered as of this ____ day of _____, 2018 by and
between SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability company
with its offices at 3350 Riverwood Parkway, Suite 400, Atlanta, GA, 30339, and
SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability company with its offices
at 3350 Riverwood Parkway, Suite 400, Atlanta, GA, 30339 (collectively,
“Assignor”) and __________________________, a __________ whose mailing address
is ______________________________________ __________________________
(“Assignee”).

WHEREAS, in accordance with that certain Purchase and Sale Agreement
(“Agreement”) dated as of _________________, 2018, between Assignor, as Seller,
and THRE Global Investments LLC, a Delaware limited liability company,
predecessor-in-interest to Assignee, as Purchaser, Assignor has agreed to convey
to Assignee that certain Property located at 2282 and 2300 Defoor Hills Road,
Atlanta, GA, 30318, as more particularly described on Exhibit A-[1][2] to the
Agreement (capitalized terms used in this Assignment and not specifically
defined herein will have the meanings ascribed to them in the Agreement); and

WHEREAS, Assignor desires to assign its interests in and Assignee desires to
accept the assignment of Assignor’s interest in the Operating Agreements and
Construction Contracts on the terms and conditions provided herein including
Assignee’s assumption of Assignor’s obligations under the Operating Agreements
(but not the Construction Contracts); and

NOW, THEREFORE, IN CONSIDERATION of the purchase of the Property by Assignee
from Assignor, and for $10.00 and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1.Assignment of Operating Agreements.

Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Operating Agreements with the
service providers described on Exhibit A attached hereto and made a part
thereof.

Assignee hereby accepts the assignment of all of Assignor’s right, title and
interest in and to said Operating Agreements, and assumes all the obligations of
Assignor under and arising out of the Operating Agreements which are applicable
to the period from and after the date hereof.

2.Assignment of Construction Contracts.

Assignor hereby assigns and transfers to Assignee as of the date hereof all of
Assignor’s right, title and interest in and to the Construction Contracts
described on Exhibit B attached hereto and made a part thereof; provided
however, Assignee does not agree to assume any obligation or liability of
Assignor under the Construction Contracts, or to any contractor or other
counterparty to the Construction Contracts, or otherwise under the Construction
Contracts.

K-1

--------------------------------------------------------------------------------

 

3.Successors and Assigns.

All of the covenants, terms and conditions set forth herein shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.

4.Authority.

Assignor and Assignee covenant and represent to each other that they have the
power and authority to enter into this Assignment and that the persons duly
executing this Assignment on behalf of Assignor and Assignee, respectively, have
the requisite power and authority to do so.

5.Counterparts.

This Assignment may be executed in counterparts, each of which shall be deemed
an original, but all of which taken together shall constitute one and the same
instrument.

6.Governing Law.

This Assignment will be governed by and construed in accordance with the laws of
the State of Georgia without reference to such State’s conflicts of laws
principles.

IN WITNESS WHEREOF, the parties hereto have executed this Assignment as of the
date first above written.

ASSIGNOR:

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt 2282 Capital LLC,

 



             a Georgia limited liability company,
its Manager

 

 



            By:_____________________
                 G. McKittrick Simmons

 



                 Manager

 

 

K-2

--------------------------------------------------------------------------------

 

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt DH Capital LLC,

 



            a Georgia limited liability company,
its Manager

 

 



            By: _____________________
                  G. McKittrick Simmons

 



                  Manager




K-3

--------------------------------------------------------------------------------

 

ASSIGNEE:

,
a________________________________________


By:

Name:

Title:

 

K-4

--------------------------------------------------------------------------------

 

EXHIBIT L

TENANT NOTICE LETTER


__________, 2018


TO:All Tenants at 2282 and 2300 Defoor Hills Road, Atlanta, Georgia 30318 (the
“Property”)


RE:Notification Regarding Change of Ownership

 

This letter is to notify you as a tenant at the referenced Property, that the
Property has been sold by SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited
liability company, and SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability
company (collectively, “Seller”), to ____________________________, a
____________________________ (“Purchaser”).  As of the date hereof, your Lease
has been assigned by Seller to Purchaser.  From the date of this letter, any and
all unpaid rent as well as all future rent, or any other amounts due under the
terms of your Lease, shall be payable to Purchaser and sent to the following
address:

If payment is by wire transfer:
ACH ABA# _______________
Wire # __________
Account Name: ______________
Account # _______________
Bank Address is required:
_________________
_______________

If payment is by check:
_____________________
Attn: ________________
_____________________
_____________________

Correspondence to the property manager (the “Property Manager”) relating to your
tenancy should be mailed to:

_____________________
_____________________
Attn: ________________


Legal notices relating to your tenancy should be mailed to the Property Manager
and also to Purchaser at the following addresses:

 

L-2

--------------------------------------------------------------------------------

 

 

TH Real Estate
Attn: Global Real Estate Asset Management
730 Third Avenue
New York, New York 10017

With a copy to:

TH Real Estate
Attn: Global Real Estate Asset Management
501 Brickell Key Drive, Suite 504
Miami, FL 33131

As part of the sale, all refundable tenant deposits, if any, actually held by
Seller and credited to Purchaser with respect to the Property have been
transferred to, and Seller’s obligations with respect to such deposits have been
assumed by, Purchaser as of the date of this letter.

This letter may be executed in counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same
instrument.

SELLER:

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt 2282 Capital LLC,

 



             a Georgia limited liability company,
its Manager

 

 



            By:_____________________
                 G. McKittrick Simmons

 



                 Manager

 

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

 

By:

Sweetwater Wyatt DH Capital LLC,

 



            a Georgia limited liability company,
its Manager

 

 



            By: _____________________
                  G. McKittrick Simmons

 



                  Manager

 

 

L-2

--------------------------------------------------------------------------------

 

 

 

PURCHASER:

,
a________________________________________


By:

Name:

Title:

 

 

 

L-2

--------------------------------------------------------------------------------

 

 

EXHIBIT M-1

SELLER CERTIFICATE

This certificate (“Certificate”) is executed as of ___________ 2018, by SWH
WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability company (“2282
Seller”), in favor of _______________, a _________________ (“Purchaser”),
pursuant to Section 4.2(g) of the Purchase and Sale Agreement dated
_____________, 2018, by and among 2282 Seller, SWH WYATT DEFOOR HILLS LLC, a
Georgia limited liability company, and THRE GLOBAL INVESTMENTS LLC, a Delaware
limited liability company, predecessor-in-interest to Purchaser (the
“Agreement”).  Capitalized terms used but not defined in this Certificate shall
have the meanings ascribed to such terms in the Agreement.

Seller hereby certifies to Purchaser that all of the representations and
warranties made by Seller in Section 5.1 of the Agreement are true and correct
in all material respects as of the Closing Date, subject to the following
exceptions/disclosures: ______________.

SELLER:

 

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:     Sweetwater Wyatt 2282 Capital LLC,

 



           a Georgia limited liability company,

           its Manager

 

 



By: _____________________
                  G. McKittrick Simmons

 



                  Manager

 

 

 

 




M-1

--------------------------------------------------------------------------------

 

EXHIBIT M-2

SELLER CERTIFICATE

This certificate (“Certificate”) is executed as of ___________ 2018, by SWH
WYATT DEFOOR HILLS LLC, a Georgia limited liability company (“2300 Seller”), in
favor of _______________, a _________________ (“Purchaser”), pursuant to Section
4.2(g) of the Purchase and Sale Agreement dated _____________, 2018, by and
among 2300 Seller, SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability
company, and THRE GLOBAL INVESTMENTS LLC, a Delaware limited liability company,
predecessor-in-interest to Purchaser (the “Agreement”).  Capitalized terms used
but not defined in this Certificate shall have the meanings ascribed to such
terms in the Agreement.

Seller hereby certifies to Purchaser that all of the representations and
warranties made by Seller in Section 5.1 of the Agreement are true and correct
in all material respects as of the Closing Date, subject to the following
exceptions/disclosures: ______________.

SELLER:

 

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:     Sweetwater Wyatt DH Capital LLC,

 



           a Georgia limited liability company,

           its Manager

 

 



By: _____________________
                  G. McKittrick Simmons

 



                  Manager

 

M-2

--------------------------------------------------------------------------------

 

EXHIBIT N-1

 

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person.  For U.S. tax purposes (including Section 1445),
the owner of a disregarded entity (which has legal to title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity.  To inform the Purchaser (hereinafter defined) that
withholding of tax is not required upon the disposition of a United States real
property interest by SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited
liability company (the “Seller”), to ____________________________, a
____________________________ (the “Purchaser”), the undersigned hereby certifies
the following on behalf of the Seller:

1.The Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

2.The Seller is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

3.The Seller’s United States employer identification number is __________;

4.The Seller’s office address is 3350 Riverwood Parkway, Suite 400, Atlanta, GA,
30339; and

The Seller understands that this certification may be disclosed to the United
States Internal Revenue Service by the Purchaser and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned declares that he has examined this
certification, and it is true, correct and complete, and the undersigned further
declares that he has authority to sign this affidavit and certificate on behalf
of the Transferor.

This certificate is executed and delivered as of the ___ day of _______________,
2018.

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:     Sweetwater Wyatt 2282 Capital LLC,

 



           a Georgia limited liability company,

           its Manager

 

 



By: _____________________
                  G. McKittrick Simmons

 



                  Manager

 

M-1

--------------------------------------------------------------------------------

 

EXHIBIT N-2

 

FIRPTA AFFIDAVIT

Section 1445 of the Internal Revenue Code of 1986, as amended, provides that a
transferee of a United States real property interest must withhold tax if the
transferor is a foreign person.  For U.S. tax purposes (including Section 1445),
the owner of a disregarded entity (which has legal to title to a U.S. real
property interest under local law) will be the transferor of the property and
not the disregarded entity.  To inform the Purchaser (hereinafter defined) that
withholding of tax is not required upon the disposition of a United States real
property interest by SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability
company (the “Seller”), to ____________________________, a
____________________________ (the “Purchaser”), the undersigned hereby certifies
the following on behalf of the Seller:

1.The Seller is not a foreign corporation, foreign partnership, foreign trust or
foreign estate (as all such terms are defined in the Internal Revenue Code of
1986, as amended, and United States Treasury Department Income Tax Regulations
in effect as of the date hereof);

2.The Seller is not a disregarded entity as defined in Section
1.1445-2(b)(2)(iii);

3.The Seller’s United States employer identification number is __________;

4.The Seller’s office address is 3350 Riverwood Parkway, Suite 400, Atlanta, GA,
30339; and

The Seller understands that this certification may be disclosed to the United
States Internal Revenue Service by the Purchaser and that any false statement
contained herein could be punished by fine, imprisonment, or both.

Under penalties of perjury, the undersigned declares that he has examined this
certification, and it is true, correct and complete, and the undersigned further
declares that he has authority to sign this affidavit and certificate on behalf
of the Transferor.

This certificate is executed and delivered as of the ___ day of _______________,
2018.

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:     Sweetwater Wyatt DH Capital LLC,

 



           a Georgia limited liability company,

           its Manager

 

 



By: _____________________
                  G. McKittrick Simmons

 



                  Manager

 

M-2

--------------------------------------------------------------------------------

 

EXHIBIT O

CERTIFICATION OF PARTIAL RENT ROLL FOR RELIANCE WORLDWIDE CORPORATION

This Certification of Partial Rent Roll for Reliance Worldwide Corporation
(“Certificate”) is executed as of ___________ 2018, by SWH WYATT DEFOOR HILLS
LLC, a Georgia limited liability company, and SWH WYATT 2282 DEFOOR HILLS LLC, a
Georgia limited liability company (collectively, “Seller”), in favor of
_______________, a _________________ (“Purchaser”), pursuant to Section 4.2(j)
of the Purchase and Sale Agreement dated _____________, 2018, by and among 2282
Seller, SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability company, and
THRE GLOBAL INVESTMENTS LLC, a Delaware limited liability company,
predecessor-in-interest to Purchaser (the “Agreement”).  Capitalized terms used
but not defined in this Certificate shall have the meanings ascribed to such
terms in the Agreement.

Seller hereby certifies to Purchaser that the partial rent roll attached hereto
as Exhibit A is true and correct in all material respects as of the date hereof.

SELLER:

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:  Sweetwater Wyatt DH Capital LLC,

a Georgia limited liability company,

its Manager

 

 

By:

Name:  G. McKittrick Simmons

Title: Manager

 

 

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:  Sweetwater Wyatt 2282 Capital LLC,

a Georgia limited liability company,

its Manager

 

 

By:

Name: G. McKittrick Simmons

Title: Manager




O-1

--------------------------------------------------------------------------------

 

EXHIBIT A

PARTIAL RENT ROLL FOR RELIANCE WORLDWIDE CORPORATION

[g201806181923202636437.jpg]

 

 

O-2

--------------------------------------------------------------------------------

 

EXHIBIT P-1

SELLER’S AFFIDAVIT OF RESIDENCE

SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability company

Seller's Name

 

3350 Riverwood Parkway, Suite 400, Atlanta, GA, 30339  

Street Address

 

 

Seller's I.D. Number (SSN or FEI)

 

N/A

Spouse's I.D. No. (if jointly owned)

 

INSTRUCTIONS

This form is provided for the convenience of the seller and the protection of
the buyer to be executed in sales or transfers of real property by nonresidents
where the seller is exempt from the withholding requirements imposed by O.C.G.A.
§ 48-7-128.  This form is not required, but the seller may wish to execute this
form or a similar document to protect all parties to the transaction.

To execute this form, the seller is to initial any statement which applies.  If
any one of the statements below applies to the seller, the transaction is
exempt.

Seller is exempt because:

  X     The seller is a resident of the State of Georgia.

This is to certify that the seller of this property is not a resident of
Georgia, but is exempt from the withholding provisions of O.C.G.A. § 48-7-128 by
virtue of the following:

_____  The property sold is the seller's principal residence.

_____  The seller is mortgagor conveying the mortgaged property to a mortgagee
in foreclosure or in a transfer in lieu of foreclosure with no additional
consideration.

_____  The seller is an agency or authority of the United States of America.

_____  The seller is the Federal National Mortgage Association.

_____  The seller is the Government National Mortgage Association.

P-1

--------------------------------------------------------------------------------

 

_____  The seller is a private mortgage insurance company.

_____  The purchase price of the property is less than $                  .

_____  The seller is subject to withholding under O.C.G.A. § 48-7-129, and a
composite return has been or will be filed on the seller's behalf.

_____  Seller is not a resident of Georgia, but is deemed a resident for
purposes of withholding because all of the following apply:

____   Seller is a nonresident who has filed Georgia tax returns for the
preceding two (2) years; and

          Seller is an established business in Georgia and will continue
substantially the same business in Georgia after the sale OR Seller has real
property in Georgia at the time of closing of equal or greater value than the
withholding tax liability as measured by the 100% property tax assessment of
such remaining property; and

____   Seller will report the sale on a Georgia Income Tax return for the
current year and file by its due date; and

____   If Seller is a corporation or limited partnership, Seller is registered
to do business in Georgia.

Under penalty of perjury, I swear that the above information is, to the best of
my knowledge and belief, true, correct, and complete.

Date:__________ ___, 2018

 



P-2

--------------------------------------------------------------------------------

 

Signed and delivered

in the presence of:

 

 

Notary Public

My Commission Expires:

 

[NOTARY SEAL

 

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By: Sweetwater Wyatt 2282 Capital LLC,

            a Georgia limited liability company,
its Manager

 

            By: _____________________
                    G. McKittrick Simmons

                    Manager

 

 




P-3

--------------------------------------------------------------------------------

 

EXHIBIT P-2

SELLER’S AFFIDAVIT OF RESIDENCE

SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability company

Seller's Name

 

3350 Riverwood Parkway, Suite 400, Atlanta, GA, 30339  

Street Address

 

 

Seller's I.D. Number (SSN or FEI)

 

N/A

Spouse's I.D. No. (if jointly owned)

 

INSTRUCTIONS

This form is provided for the convenience of the seller and the protection of
the buyer to be executed in sales or transfers of real property by nonresidents
where the seller is exempt from the withholding requirements imposed by O.C.G.A.
§ 48-7-128.  This form is not required, but the seller may wish to execute this
form or a similar document to protect all parties to the transaction.

To execute this form, the seller is to initial any statement which applies.  If
any one of the statements below applies to the seller, the transaction is
exempt.

Seller is exempt because:

  X     The seller is a resident of the State of Georgia.

This is to certify that the seller of this property is not a resident of
Georgia, but is exempt from the withholding provisions of O.C.G.A. § 48-7-128 by
virtue of the following:

_____  The property sold is the seller's principal residence.

_____  The seller is mortgagor conveying the mortgaged property to a mortgagee
in foreclosure or in a transfer in lieu of foreclosure with no additional
consideration.

_____  The seller is an agency or authority of the United States of America.

_____  The seller is the Federal National Mortgage Association.

_____  The seller is the Government National Mortgage Association.

P-4

--------------------------------------------------------------------------------

 

_____  The seller is a private mortgage insurance company.

_____  The purchase price of the property is less than $                  .

_____  The seller is subject to withholding under O.C.G.A. § 48-7-129, and a
composite return has been or will be filed on the seller's behalf.

_____  Seller is not a resident of Georgia, but is deemed a resident for
purposes of withholding because all of the following apply:

____   Seller is a nonresident who has filed Georgia tax returns for the
preceding two (2) years; and

          Seller is an established business in Georgia and will continue
substantially the same business in Georgia after the sale OR Seller has real
property in Georgia at the time of closing of equal or greater value than the
withholding tax liability as measured by the 100% property tax assessment of
such remaining property; and

____   Seller will report the sale on a Georgia Income Tax return for the
current year and file by its due date; and

____   If Seller is a corporation or limited partnership, Seller is registered
to do business in Georgia.

Under penalty of perjury, I swear that the above information is, to the best of
my knowledge and belief, true, correct, and complete.

Date:__________ ___, 2018

 

Signed and delivered

in the presence of:

 

 

Notary Public

My Commission Expires:

 

[NOTARY SEAL

SWH WYATT  DEFOOR HILLS LLC,

a Georgia limited liability company

 

By: Sweetwater Wyatt DH Capital LLC,

            a Georgia limited liability company,
its Manager

 

            By: _____________________
                    G. McKittrick Simmons

                    Manager

 

 

 

P-5

--------------------------------------------------------------------------------

 

EXHIBIT Q

BROKER’S LIEN WAIVER

TO:

_____________________, a _________________, and ______________________, a
(“Seller”), and __________________, a ________________ (“Purchaser”), and
CHICAGO TITLE INSURANCE COMPANY (“Title Insurance Company”)

 

FROM:Cushman and Wakefield of Georgia, LLC (“Broker”)

 

DATE:_________________, 2018

RE:

Real Property described in Exhibit “A” attached hereto and incorporated herein
by reference (“Property”).

 

1.Broker hereby acknowledges receipt of the sum of ____________________ and
00/100 Dollars ($______________.00), representing the entire balance due to
Broker for all services rendered by Broker relating to the Property.

2.Broker hereby warrants and represents unto Purchaser, Seller and Title
Insurance Company that Broker is a licensed real estate broker under the laws of
the State of Georgia, which complies in all respects with Georgia Real Estate
Law and Regulations, including but not limited to Section 43-40-1 et seq. of the
Georgia Code.

3.Broker hereby waives any claim or lien which Broker may have against
Purchaser, Seller, or the Property by reason of the referenced
transaction.  Broker shall and does hereby indemnify and hold harmless
Purchaser, Seller and the Property from and against any such claim or lien which
may be asserted by any agent, broker, or other intermediary by reason of any act
or agreement of Broker.

4.The undersigned individual hereby warrants that the undersigned has personal
knowledge of the matters herein stated and is authorized and fully qualified to
execute this instrument as or on behalf of Broker.

 

[Signature Page Follows.]




Q-1

--------------------------------------------------------------------------------

 

Signature Page to Broker’s Lien Waiver

 

 

Sworn to and subscribed before me

BROKER:

 

on this ____ day of __________, ____

Cushman & Wakefield of Georgia, LLC

____________________________By: ________________________

Notary PublicName: ______________________

Title: _______________________

My Commission Expires:

[NOTARIAL SEAL]




Q-2

--------------------------------------------------------------------------------

 

EXHIBIT A

PROPERTY DESCRIPTION

 

Q-3

--------------------------------------------------------------------------------

 

EXHIBIT R

ESCROW AGREEMENT

This Escrow Agreement (this “Agreement”) is executed as of __________, 2018 (the
“Effective Date”), by and among __________________________, a ______________
(“Purchaser”), SWH WYATT DEFOOR HILLS LLC, a Georgia limited liability company,
and SWH WYATT 2282 DEFOOR HILLS LLC, a Georgia limited liability company
(collectively, “Seller”), and CHICAGO TITLE INSURANCE COMPANY 711 Third Avenue,
New York, NY  10017; Attention Matthew Bliwise, Esq.; email:
matt.bliwise@ctt.com, telephone: (212) 880-1210 (“Escrow Agent”).  The purpose
of this Agreement is to implement the provisions of Section 4.8 of the Purchase
and Sale Agreement dated ______________, 2018 between Purchaser and Seller (the
“Purchase Agreement”).  Capitalized terms used but not defined herein shall have
the meaning ascribed to such terms in the Purchase Agreement.

 

1.Deposit of Withheld Funds.  Simultaneously with the execution and delivery of
this Agreement, Escrow Agent shall withhold Five Hundred Thousand and No/100
DOLLARS ($500,000.00) (the “Withheld Funds”) from the Purchase Price, which
shall be deposited with Escrow Agent and held, invested and disbursed in
accordance with this Agreement.

 

2.Purpose of Withheld Funds.  The Withheld Funds are to be held in escrow to
cover amounts payable by Seller to Purchaser pursuant to Section 4.8 of the
Purchase Agreement.

 

3.Investment of Withheld Funds.  Escrow Agent shall invest the Withheld Funds in
Escrow Agent’s an interest bearing account with Citibank, N.A.  All interest or
other income earned on the Withheld Funds shall become part of the Withheld
Funds and disbursed to the party to whom the Withheld Funds are
disbursed.  Seller’s taxpayer identification number shall be utilized to report
interest earned on the investing of the Withheld Funds.

 

4.Release of Withheld Funds.

 

4.1Release to Seller.  On December 31, 2018, and except if a Pending Claim as
provided in Section 4.2 below exists as of such date, Escrow Agent shall
automatically release all then remaining Withheld Funds to Seller, and this
Agreement shall terminate.

 

4.2Pending Claim Notices.  If, on December 30, 2018, there exists a claim notice
provided by Purchaser to Seller under Section 4.8 or 5.3 of the Purchase
Agreement (a “Pending Claim”), then the Withheld Funds shall remain in escrow
until the earlier to occur of (a) the date upon which a final non-appealable
resolution and/or judgment of the matter described in such claim notice has been
reached, or (b) the date on which the matter described in such claim notice has
otherwise reached final resolution by written agreement between Purchaser and
Seller, and the remaining Withheld Funds shall be disbursed in accordance with
the final non-appealable resolution and/or judgment or the final written
agreement between Purchaser and Seller, as applicable.

 

R-1

--------------------------------------------------------------------------------

 

4.3Payment of Claims.  Purchaser shall be entitled to a release of the Withheld
Funds in an amount equal to any amounts due from Seller to Purchaser under
Section 4.8 of the Purchase Agreement.  Such release shall occur when any
dispute over the matter for which payment is sought is resolved in accordance
with the terms of the Purchase Agreement.

 

4.4Release Process.  Amounts shall be released from the Withheld Funds for the
purposes set forth in Sections 4.3 above upon a request from Purchaser, in the
manner and following the procedures set forth below:

 

(a)Release of Funds to Purchaser.  Escrow Agent is authorized and directed to
release portions of the Withheld Funds to Purchaser after receipt and/or
confirmation of all of the following:

(i)a letter from Purchaser requesting a release of the Withheld Funds pursuant
to Section 4.3 of this Agreement, which request shall specify the exact nature
of the claim  and the amount requested to be released (the “Purchaser Claim”);
and

(ii)evidence satisfactory to Escrow Agent that the Purchaser Claim was also sent
to Seller simultaneously by way of email and overnight delivery by a nationally
recognized courier, and addressed as follows:

To Seller:SWH Wyatt DeFoor Hills LLC

SWH Wyatt 2282 DeFoor Hills LLC

3350 Riverwood Parkway

Suite 400

Atlanta, Georgia 30339

Attention:  McKittrick Simmons

E-mail: McKittrick@swhco.com

 

with a copy to:Sheley, Hall & Williams, P.C.

303 Peachtree Street, NE

Suite 4440

Atlanta, GA 30308

Attention:  Ryan J. Metzler, Esq.

Telephone No.  404.880.1361

E-mail: Rmetzler@sheleyhall.com

 

(iii)receipt by Escrow Agent of a copy of the Purchaser Claim countersigned by
Seller authorizing the disbursement to Purchaser of the amount claimed under the
Purchaser Claim.

 

If Escrow Agent fails to receive the countersigned Purchaser Claim letter from
Seller within seven (7) business days after the original Purchaser Claim is
received from Purchaser or if Escrow Agent receives a letter from Seller
affirmatively disputing the release of the Withheld Funds to Purchaser within
the seven (7) business day period set forth above, Escrow Agent is directed to
continue to hold the Withheld Funds in accordance with Section 6 below until the
dispute is resolved.

R-2

--------------------------------------------------------------------------------

 

 

(b)Intentionally Deleted.

5.Costs of Escrow.  All costs and expenses of Escrow Agent shall be shared
equally between Seller and Purchaser.

 

6.Occurrence of Disputes.  If at any time during the life of this escrow any
reasonable uncertainty exists, or any dispute arises between the parties hereto
or their respective successors or assigns, as to the disbursement by Escrow
Agent of any of the funds deposited herewith or as to the ownership or right of
possession thereof, or as to any matter pertaining to this escrow, Escrow Agent
may hold and retain in its possession, without liability, any and all of the
funds referred to in this Agreement until such uncertainty or dispute has been
settled.  In the event such uncertainty or dispute is not settled within thirty
(30) days, or the Withheld Funds are not fully disbursed as provided herein
within thirty (30) months from the Closing Date (as defined in the Purchase
Agreement), Escrow Agent may, at its option, interplead or commence any similar
action and deposit the funds with any court having jurisdiction in a court of
competent jurisdiction, and thereupon Escrow Agent shall be relieved of all
liability with respect thereof, and Escrow Agent may recover all of its court
costs and reasonable attorneys’ fees.  Seller or Purchaser, whichever loses such
interpleader action, shall be solely obligated to pays such costs and fees of
the Escrow Agent, as well as the reasonable attorneys’ fees of the prevailing
party in accordance with the other provisions of this Agreement.  

 

7.Liability of Escrow Agent.  The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for actions or omissions taken or made by
the Escrow Agent in bad faith in disregard of this Agreement or involving gross
negligence or willful misconduct on the part of the Escrow Agent.

8.Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State in which the Property is located.

9.Modification or Waiver.  This Agreement may not be changed, modified or
supplemented, nor may any of the terms hereof be waived, except by an instrument
in writing signed by the parties hereto.

 

10.Attorneys’ Fees.  If, by reason of any default on the part of either party to
this Agreement, it becomes necessary for the other party to employ an attorney,
then and in such event the unsuccessful party shall pay to the prevailing party
a reasonable attorneys’ fee and all reasonable costs and expenses necessarily
expended or incurred by either party in connection with such default or action.

 

11.Execution in Counterparts.  This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, and all of such
counterparts shall constitute one Agreement.  To facilitate execution of this
Agreement, the parties may execute

R-3

--------------------------------------------------------------------------------

 

and exchange by e-mail as a portable document format or other electronic
imaging, counterparts of the signature page, which shall be deemed original
signatures for all purposes.

[SIGNATURES COMMENCE ON THE NEXT PAGE]


R-4

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
Effective Date.

SELLER:

SWH WYATT DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:  Sweetwater Wyatt DH Capital LLC,

a Georgia limited liability company,

its Manager

 

 

By:

Name:  G. McKittrick Simmons

Title: Manager

 

 

SWH WYATT 2282 DEFOOR HILLS LLC,

a Georgia limited liability company

 

By:  Sweetwater Wyatt 2282 Capital LLC,

a Georgia limited liability company,

its Manager

 

 

By:

Name: G. McKittrick Simmons

Title: Manager

[SIGNATURES CONTINUE ON THE NEXT PAGE]


R-5

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

 

PURCHASER:

 

__________________________,

a ________________________

 

 

 

By:

Name: Alexander Hancock

Title: Authorized Signer

[SIGNATURES CONTINUE ON THE NEXT PAGE]




R-6

--------------------------------------------------------------------------------

 

[SIGNATURES CONTINUED FROM PREVIOUS PAGE]

CHICAGO TITLE INSURANCE COMPANY

 

By:_________________________________
Name:_______________________________
Title:________________________________

 

 

R-7

--------------------------------------------------------------------------------

 

Schedule 5.1(e)

 

OUTSTANDING TENANT INDUCEMENT COSTS AND LEASING COMMISSIONS

 

As of the Effective Date, the remaining, unpaid, tenant improvement allowances
are:

 

Kimball Office Inc. - $319,400.00

Reliance Worldwide Corporation - $675,753.66

 

Calculated as of June 5, 2018 (i.e., the Closing Date), the amount of rent
abatement remaining on the Leases will be:

 

Reliance Worldwide Corporation - $839,604.37

 

 

Notwithstanding the foregoing, Seller shall update this schedule prior to the
Closing Date in the event a Tenant submits an additional draw request that is
paid by Seller prior to the Closing Date.

 

 

1

--------------------------------------------------------------------------------

 

Schedule 5.1(g)

 

PARTIAL RENT ROLL FOR RELIANCE WORLDWIDE CORPORATION

 

[g201806181923206756438.jpg]

 

 

1

--------------------------------------------------------------------------------

 

Schedule 5.1(q)

 

CONSTRUCTION CONTRACTS

 

 

1.

AIA Document A102-2007 dated March 10, 2016, by and between SWH Wyatt Defoor
Hills, LLC and Derucki Construction Company, LLC.

 

 

2.

AIA Document A201-2007 dated March 10, 2016, by and between SWH Wyatt Defoor
Hills, LLC and Smith Dalia Architects, LLC.

 

 

3.

Owner and General Contractor’s Agreement dated December 14, 2016, by and between
Seven Oaks Management, LLC on behalf of SWH Wyatt 2282 Defoor Hills LLC and
Southern Choice Construction, LLC.

 

 

1

--------------------------------------------------------------------------------

 

Schedule 6.1

ESCROW INSTRUCTIONS

1.Investment and Use of Funds.  The Escrow Agent shall invest the Earnest Money
in an interest bearing account with Citibank, N.A. and shall not commingle the
Earnest Money with any funds of the Escrow Agent or others.  If the Closing
under this Agreement occurs, the Escrow Agent shall deliver the Earnest Money
into the closing escrow upon the instructions of Purchaser, to be applied
against the Purchase Price.

2.Termination before Expiration of Inspection Period.  If Purchaser elects to
terminate the Agreement pursuant to Section 3.2, Escrow Agent shall pay the
entire Earnest Money to Purchaser one (1) business day following receipt of a
copy of the Inspection Termination Notice from Purchaser (as long as the current
investment can be liquidated in one (1) day).  No notice to Escrow Agent from
Seller shall be required for the release of the Earnest Money to Purchaser by
Escrow Agent.  The Earnest Money shall be released and delivered to Purchaser
from Escrow Agent upon Escrow Agent’s receipt of a copy of the Inspection
Termination Notice despite any objection or potential objection by
Seller.  Seller agrees it shall have no right to bring any action against Escrow
Agent which would have the effect of delaying, preventing, or in any way
interrupting Escrow Agent’s delivery of the Earnest Money to Purchaser pursuant
to this Section 2 of the Escrow Instructions, any remedy of Seller being against
Purchaser, not Escrow Agent.

3.Termination after Expiration of Inspection Period.  Except as otherwise
expressly provided herein, at any time after the expiration of the Inspection
Period, upon not less than five (5) business days’ prior written notice to the
Escrow Agent and the other party, Escrow Agent shall deliver the Earnest Money
to the party requesting the same; provided, however, that if the other party
shall, within said five (5) business day period, deliver to the requesting party
and the Escrow Agent a written notice that it disputes the claim to the Earnest
Money, Escrow Agent shall retain the Earnest Money until it receives written
instructions executed by both Seller and Purchaser as to the disposition and
disbursement of the Earnest Money, or until ordered by final court order, decree
or judgment, which is not subject to appeal, to deliver the Earnest Money to a
particular party, in which event the Earnest Money shall be delivered in
accordance with such notice, instruction, order, decree or judgment.

4.Interpleader.  Subject to Section 2 of these Escrow Instructions, in the event
of any controversy regarding the Earnest Money, unless mutual written
instructions are received by the Escrow Agent directing the Earnest Money’s
disposition, the Escrow Agent shall not take any action, but instead shall await
the disposition of any proceeding relating to the Earnest Money or, at the
Escrow Agent’s option, the Escrow Agent may interplead all parties and deposit
the Earnest Money with a court of competent jurisdiction in which event the
Escrow Agent may recover all of its court costs and reasonable attorneys’
fees.  Seller or Purchaser, whichever loses in any such interpleader action,
shall be solely obligated to pay such costs and fees of the Escrow Agent, as
well as the reasonable attorneys’ fees of the prevailing party in accordance
with the other provisions of this Agreement.

1

--------------------------------------------------------------------------------

 

5.Liability of Escrow Agent.  The parties acknowledge that the Escrow Agent is
acting solely as a stakeholder at their request and for their convenience, that
the Escrow Agent shall not be deemed to be the agent of either of the parties,
and that the Escrow Agent shall not be liable to either of the parties for any
action or omission on its part taken or made in good faith, and not in disregard
of this Agreement, but shall be liable for actions or omissions taken or made by
the Escrow Agent in bad faith, in disregard of this Agreement or involving gross
negligence or willful misconduct on the part of the Escrow Agent.

6.Reporting Person.  Escrow Agent agrees to act as the "reporting person"
pursuant to the provisions of Section 6045(e) of the Internal Revenue Code of
1986, as amended.

 

2